                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

UNITED STATES OF AMERICA for the
use and benefit of GLF CONSTRUCTION
CORPORATION, a Florida profit
corporation,

       Plaintiff,

v.                                                        Case No: 8:17-cv-01932-T-36AAS
                                                          Consolidated with:
                                                          Case No. 8:17-cv-02650-T-36TGW
FEDCON JOINT VENTURE, a Florida
joint venture, DAVID BOLAND, INC., a
Florida profit corporation, JT
CONSTRUCTION ENTERPRISE
CORPORATION, and WESTERN
SURETY COMPANY,

      Defendants.
____________________________________

FEDCON JOINT VENTURE,

       Counter-Plaintiff,

v.

GLF CONSTRUCTION CORPORATION
and FIDELITY AND DEPOSIT
COMPANY OF MARYLAND

      Counter-Defendants.
___________________________________/

                                         ORDER

       This cause comes before the Court on GLF Construction Corporation’s Dispositive Motion

for Partial Summary Judgment and Incorporated Memorandum in Support, Doc. 68, Defendants’

Motion for Partial Summary Judgment, Doc. 72, and GLF Construction Corporation and Fidelity

and Deposit Company of Maryland’s Dispositive Motion for Summary Judgment and Incorporated
Memorandum in Support, Doc. 74. The motions are fully briefed and ripe for adjudication. The

Court heard oral argument on the motions. Docs. 83, 91, 92, 102, 103, 105, 109. Having

considered the parties’ submissions and being fully advised in the premises, the Court will deny

the motions.

    I.        INTRODUCTION

              A. Background and Facts 1

         These two Miller Act actions (Case Nos. 8:17-cv-1932-T-36AAS and 8:17-cv-2650-T-

36TGW) stem from two separate construction projects to repair and raise substandard levees along

a section of the Mississippi River in Plaquemines Parish, Louisiana for the United States Army

Corps of Engineers (the “Corps”). Doc. 101 ¶¶7–8. Each case pertains to a separate contract with

the United States of America, acting by and through the Corps, that was awarded to

Defendant/Counter-Plaintiff FEDCON Joint Venture (“FEDCON”) for such work. 2 Doc. 101 ¶¶7–

8. In both cases, FEDCON entered into a written subcontract agreement with Plaintiff/Counter-

Defendant GLF Construction Corporation (“GLF”) for a portion of the work. Id. at ¶¶8–9. Further,

in both cases, FEDCON, as principal, and Western Surety Company (“Western”), as surety,

executed and delivered to the Corps a payment bond in accordance with each contract with the

United States and the Miller Act, 40 U.S.C. §§ 3131. Id. at ¶¶ 11, 13. Similarly, pursuant to the

terms of each subcontract agreement, GLF, as principal, and Counter-Defendant Fidelity and

Deposit Company of Maryland (“F&D”), as surety, executed and delivered to FEDCON a payment

and performance bond. Id. at ¶¶ 12, 14.


1
  The Court has determined the facts, which are undisputed unless otherwise noted, based on the parties’ submissions,
including depositions, interrogatory responses, declarations, and exhibits, as well as the parties’ Joint Stipulation of
Undisputed Material Facts and those facts listed in their Joint Pretrial Statement as facts that are admitted and will not
require proof at trial.
2
 FEDCON is a Florida-based joint venture comprised of Defendant David Boland, Inc. and JT Construction Enterprise
Corporation. Doc. 101 ¶2.

                                                            2
                   i. The 2.2 Project

       On October 18, 2013, FEDCON was awarded a contract with the United States of America,

acting by and through the Corps, known as Resilient Features, WBV, HSDRRS, Mississippi River

Levee, Oak Point to Augusta, WBV-MRL 2.2 Plaquemines Parish, Louisiana (the “2.2 Project”).

Id. at ¶7. The 2.2 Project called for FEDCON to repair and raise substandard levees along the

section of the Mississippi River between the cities of Oak Point and Augusta, Louisiana. Id.

Pursuant to the prime contract with the Corps, FEDCON, as principal, and Western, as surety,

executed and delivered a payment bond to the Corps, in accordance with the contract and the Miller

Act, 40 U.S.C. §§ 3131. Id. at ¶11. Significantly, GLF entered into a written subcontract agreement

with FEDCON on January 22, 2014 (the “2.2 Project Subcontract Agreement”). Id. at ¶9. The 2.2

Project Subcontract Agreement provides, in part, that it includes “the Prime Contract between the

Owner and the Contractor, including all general, supplementary, and special conditions, drawings,

specifications, addenda and forms.” Id. at ¶17. Significantly, the 2.2 Project Subcontract

Agreement also provides, in part, that “others” would perform the following work: “(C)

Construction and maintenance of a temporary access road approximately 12’ wide . . . (E)

Construction and maintenance of two (2) temporary work platforms on the protected side of the

levee. The temporary work platforms will be approximately 30’ wide . . . .” Id. at ¶19. Pursuant to

FEDCON’s coordination and scheduling of its subcontractors’ performance of work, the

construction of the access road, the construction of temporary flood protection, and the degrading

of the levee and construction of the work platform was to be performed by HDB Construction,

Inc., one of FEDCON’s subcontractors. Doc. 134 ¶19. These tasks were predecessor work

activities to GLF’s performance of its work, including driving sheet pilings, driving pipe pilings,

and forming concrete T-walls (involving furnishing and placing steel rebar, which was performed



                                                3
by a separate subcontractor on each project and also served as a predecessor activity to GLF’s

pouring of the T-walls). Id.

          FEDCON terminated the 2.2 Project Subcontract Agreement. Doc. 101 ¶27. Before such

termination, on October 30, 2015, FEDCON placed the Corps on notice of a differing site condition

at a work front, known as “Work Front Two,” behind a Chevron plant on the 2.2 Project. Id. at

¶20. On April 7, 2016, the Corps, through its contracting officer, Jeffrey Falati, issued a letter to

FEDCON, which acknowledged FEDCON’s claim for the differing site conditions behind the

Chevron plant. Id. at ¶20. The Corps labeled this change as “CIN-019.” Id. A few days later, on

April 11, 2016, FEDCON sent correspondence to GLF, informing GLF that the Corps had

recognized FEDCON’s claim that a different site condition existed behind the Chevron plant. Id.

at ¶21.

          On or about May 23, 2016, FEDCON issue a notice of default (the “Notice of Default”) to

GLF and directed GLF to submit a plan setting forth how it intended to proceed with work from

Monolith 076 south. Id. at ¶22. GLF responded to the Notice of Default on May 24, 2016, and

F&D, as surety on the payment and performance bond responded to the Notice of Default on May

26, 2016. Doc. 101 ¶¶23–24. Approximately four days after issuing the Notice of Default, on or

about May 27, 2016, FEDCON issued a notice to GLF of its termination of the 2.2 Project

Subcontract Agreement (the “Notice of Termination”). Id. at ¶25. F&D and GLF responded to the

Notice of Termination on May 31, 2016, and June 1, 2016, respectively. Id. at ¶¶26–27. Thereafter,

on June 9, 2016, FEDCON filed a lawsuit against both GLF and F&D in Florida’s Ninth Judicial

Circuit Court, but F&D did not receive notice of the lawsuit until June 15, 2016. Id. at ¶28. By

letter dated June 11, 2016, F&D acknowledged receipt of documents from FEDCON and requested

further documentation from FEDCON. Docs. 74 at 4; 74-8 at 1; 91 at 7. Approximately two years



                                                 4
following GLF’s termination, the Corps issued CIN-019 for the 2.2 Project on May 3, 2018, which

extended the contraction completion dates by 224 calendar days. Doc. 101 ¶31. The revised

contract completion date for the 2.2 Project included the 224-day extension. Id. at ¶32. Finally,

GLF submitted six requests for equitable adjustments to FEDCON for alleged additional costs

incurred by GLF on the 2.2 Project. Id. at ¶29.

                   ii. 1.2a Project

       On December 5, 2013, FEDCON was also awarded a contract with the United States of

America, acting by and through the Corps, known as Resilient Features, WBV, HSDRRS,

Mississippi River Levee, Augusta to Oakville (A), WBV-MRL 1.2a, Plaquemines Parish,

Louisiana (the “1.2a Project”). Id. at ¶8. The 1.2a Project called for FEDCON to repair and raise

the substandard levees on a different portion of the Mississippi River than the 2.2 Project, this time

between the cities of Augusta and Oakville, Louisiana. Id. As with the 2.2 Project, FEDCON, as

principal, and Western, as surety, executed and delivered to the Corps a payment bond for the 1.2a

Project, in accordance with the contract and the Miller Act, 40 U.S.C. §§ 3131. Id. at ¶13. Also

like the 2.2 Project, FEDCON entered into a written subcontract agreement with GLF for work on

the 1.2a Project on April 3, 2014 (the “1.2a Project Subcontract Agreement”). Id. at ¶10. GLF

submitted a total of three requests for equitable adjustment to FEDCON relating to alleged

additional costs GLF incurred on the 1.2a Project. Doc. 101 ¶30.

           B. The Lawsuits

       GLF filed a lawsuit for the 2.2 Project, which includes three counts: (1) a Miller Act

Payment Bond claim pursuant to 40 U.S.C. § 3133(b)(3) against FEDCON Joint Venture

(“FEDCON”), David Bolan, JT Construction Enterprise Corporation, and Western Surety

Company (collectively “Defendants”) for damages resulting from FEDCON’s various purported



                                                  5
breaches of the 2.2 Project Subcontract Agreement; (2) a breach of contract claim against

FEDCON, David Boland, and JT Construction, in which GLF alleges that FEDCON breached the

2.2 Project Subcontract Agreement by, inter alia, improperly default terminating the 2.2 Project

Subcontract Agreement, failing to compensate GLF for additional costs incurred, and interfering

with GLF’s ability to timely perform its work; and (3) an unjust enrichment claim, pleaded in

equity and in the alternative, against FEDCON, David Boland, and JT Construction, in which GLF

alleges that FEDCON was unjustly enriched as a result of GLF’s provision of labor, materials, and

equipment on the 2.2 Project. GLF Constr. Corp. v. FEDCON Joint Venture, et al., No. 8:17-cv-

02650-T-36TGW (M.D. Fla.) (hereinafter, “GLF II”), Doc. 1 ¶¶37–59.

       In turn, FEDCON filed a counterclaim against GLF and F&D. GLF II, Doc. 66. The

counterclaim contains two counts: one count against GLF for its alleged material breach of the 2.2

Project Subcontract Agreement “in a number of ways,” including GLF’s failure to maintain the

project schedule and failing and refusing to abide by FEDCON’s proper directive to recommence

its work (Count I); and one count against F&D for its alleged breach of the payment and

performance bond for failing to complete performance of the work under the 2.2 Project

Subcontract Project Agreement (Count II). Id. at ¶¶28–39.

       GLF also filed a lawsuit against Defendants regarding its work on the 1.2a Project. Docs.

1, 38. The operative, amended complaint for the 1.2a Project raises the same causes of action as

the complaint for the 2.2 Project: (1) a Miller Act Bond Payment claim, pursuant to 40 U.S.C. §

3133(b), against Defendants for damages resulting from FEDCON’s various purported breaches

of the 1.2a Project Subcontract Agreement; (2) breach of contract against FEDCON, David

Boland, and JT Construction Enterprise Corporation, in which GLF alleges, among other things,

that FEDCON breached the 1.2a Project Subcontract Agreement by impacting GLF’s ability to



                                                6
timely perform the work through active interference and by failing to compensate GLF for

additional costs incurred; and (3) an unjust enrichment claim against FEDCON, David Boland,

and JT Construction Enterprise Corporation, pleaded in equity and in the alternative, for

FEDCON’s purported unjust enrichment as a result of GLF’s provision of labor, materials, and

equipment for the 1.2a Project. Doc. 38 ¶¶32–50.

          FEDCON filed a counterclaim against GLF and F&D, which, like the counterclaim for the

2.2 also contains two claims: (1) one claim of breach of contract against GLF, in which FEDCON

alleges that GLF breached the 1.2a Project Subcontract Agreement in a number of ways, including

failing to maintain the project schedule; and (2) one claim for breach of bond against F&D, which

FEDCON alleges that F&D failed to fulfill its obligations under the bond. 3 Doc. 13 ¶¶19–29. The

Court consolidated these two cases on May 9, 2018. Doc. 45.

    II.      LEGAL STANDARD

          Summary judgment is appropriate when the pleadings, depositions, answers to

interrogatories, and admissions on file, with the affidavits, show there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial

burden of stating the basis for its motion and identifying those portions of the record demonstrating

the absence of genuine issues of material fact. Celotex, 477 U.S. at 323; Hickson Corp. v. N.

Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004). That burden can be discharged if the




3
  FEDCON did not file another counterclaim after GLF filed its amended complaint. Nonetheless, the Court does not
find that GLF’s amended complaint mooted FEDCON’s counterclaim. “While an amendment to a complaint requires
revisions to an answer, it does not necessitate revisions to a counterclaim.” Hayden v. Ariz. Pool & Fountain Guys,
LLC, No. CV-16-00840-PHX-SRB, 2016 WL 9456363, at *1 (D. Ariz. Aug. 2, 2016) (discussing the differences
between answers and counterclaims).


                                                        7
moving party can show the court that there is “an absence of evidence to support the nonmoving

party’s case.” Celotex, 477 U.S. at 325.

        When the moving party has discharged its burden, the nonmoving party must then

designate specific facts showing that there is a genuine issue of material fact. Id. at 324. Issues of

fact are “genuine only if a reasonable jury, considering the evidence present, could find for the

nonmoving party,” and a fact is “material” if it may affect the outcome of the suit under governing

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). In determining whether a

genuine issue of material fact exists, the court must consider all the evidence in the light most

favorable to the nonmoving party. Celotex, 477 U.S. at 323. But, a party cannot

defeat summary judgment by relying on conclusory allegations. See Hill v. Oil Dri Corp. of Ga.,

198 F. App’x. 852, 858 (11th Cir. 2006). Summary judgment should be granted only if “the record

taken as a whole could not lead a rational trier of fact to find for the non-moving party.” Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “The court need consider only

the cited materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

        The standard of review for cross-motions for summary judgment does not differ from the

standard applied when only one party files a motion, but simply requires a determination of

whether either of the parties deserves judgment as a matter of law on the facts that are not disputed.

Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005). The Court must

consider each motion on its own merits, resolving all reasonable inferences against the party whose

motion is under consideration. Id. The Eleventh Circuit has explained that “[c]ross-motions for

summary judgment will not, in themselves, warrant the court in granting summary judgment unless

one of the parties is entitled to judgment as a matter of law on facts that are not genuinely disputed.”

United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) (quoting Bricklayers Int’l Union,



                                                   8
Local 15 v. Stuart Plastering Co., 512 F.2d 1017 (5th Cir. 1975)). Cross-motions may, however,

be probative of the absence of a factual dispute where they reflect general agreement by the parties

as to the controlling legal theories and material facts. Id. at 1555-56.

      III.      ANALYSIS

                A. GLF’s Motion for Partial Summary Judgment

             GLF’s Motion for Partial Summary Judgment focuses exclusively on the 2.2 Project. Doc.

68. GLF requests the Court to grant summary judgment in its favor on Count I of FEDCON’s

counterclaim (Breach of Contract) and on Count II of GLF’s complaint (Breach of Contract). Id.

at 2. For the reasons set forth below, this motion is due to be denied.

             The Court begins by reviewing the relevant facts. Exhibit A to the 2.2 Project Subcontract

Agreement, which lists the work to be performed by GLF, provides that GLF shall furnish all

labor, materials, and equipment necessary to provide the required materials, manpower, and

equipment to work two independent work fronts simultaneously. Doc. 68-1 at Ex. A. This exhibit

also lists work to be performed by “others.” Id. Two pertinent items are included on this list of

work to be performed by “others”:

                                                    ...

                    (C) construction and maintenance of a temporary access road
                    approximately 12’ wide and extending the length of the levee,
                    located adjacent to the temporary work platform on the protected
                    side of the levee.

                                                    ...

                    (E) construction and maintenance of two (2) temporary work
                    platforms on the protected side of the levee. The temporary work
                    platforms will be approximately 30’ wide x 600’ long, located 10’
                    from the centerline of the steel sheet pile, and will be removed and
                    extended in segments for the entire length of the levee as the work
                    progresses.

Id.

                                                     9
           The parties stipulate that, per FEDCON’s coordination and scheduling of its

subcontractors’ performance of the work, the construction of the access road, the construction of

temporary flood protection, and the degrading of the levee and construction of the work platform,

which was to be performed by HDB Construction, Inc., were predecessor activities to GLF’s

performance. Doc. 134 ¶19. A portion of GLF’s work was to be performed adjacent to a

petrochemical plant owned by Chevron, which was an area referred to as “Work Front Two.” 4

GLF II, Doc. 1¶18. According to GLF, the relevant work in this area occurred at the southern end

of the 2.2 Project and included a transition section from Monolith 072 to Monolith 075, as well as

the remaining work from Monolith 076 to Monolith 118.5 Id. at ¶30. GLF alleges that the

construction of Monolith 072 to Monolith 075 left twelve feet of space between the end of the t-

wall and the edge of the work platform and access road, which was insufficient space for GLF to

remove its cranes if such became necessary during the course of the construction. Id.

Consequently, GLF purportedly notified FEDCON that Monolith 072 to Monolith 075 would have

to be constructed last so that GLF’s crane equipment would not be trapped on site. Id. Further, the

work from Monolith 076 south to the terminus of the 2.2 Project allegedly required the construction

of the twelve-foot access road and approximately thirty-foot work platform, as set forth above. Id.

at ¶31. GLF alleges the work from Monolith 076 to the end of the 2.2 Project was placed on hold

while GLF “awaited a plan from FEDCON as to how the access road and work platform were

going to be engineered, designed[,] and constructed by FEDCON.” Id.




4
 GLF alleges that Work Front Two was an area that required it to use “low-profile specialized equipment” due to
Chevron’s construction of an overhead pipe leading to a dock on the Mississippi River. GLF II, Doc. 1 ¶18.
5
    A Monolith is typically a sixty-foot section of concrete t-wall. GLF II, Doc. 1 ¶30.

                                                            10
       As previously mentioned, the parties stipulate that FEDCON placed the Corps on notice of

a different site condition at the portion of Work Front Two behind the Chevron plant on October

30, 2015. Doc. 101 ¶19. This letter from FEDCON to the Corps explained:

              During investigations into the layout of the work platform and
              access road it has been determined that the Chevron Fence (“fence”)
              and Chevron Water Pipeline (“pipeline”) encroach into the
              Temporary Work Area Easement (“easement”) beginning at
              approximately Wall Baseline Station 41+00 to 45+00 and then again
              at approximately from Wall Baseline Station 49+50 past 62+00.

              The fence is identified on Sheet Identification (“Sheet”) G-04 as F2
              and the pipeline is identified as P4. The locations are depicted on
              Sheet C-102 and are indicated to be outside of the easement.
              However, utilizing the Construction Easement coordinates as listed
              on Sheet G-04 the easement was staked out and verified that the
              fence and pipeline conflict with the easement.

                                               ...

              The access road will be required to be constructed on the flood side
              of the temporary flood protection and will be subject to flooding. It
              will require additional fill to stabilize the surface and will require
              more frequent maintenance. Furthermore, a secondary access to the
              work platform will be required to allow for maintenance of the
              cranes, demobilization of the cranes, and delivery of reinforcing
              steel to the work front. Our subcontractors have provided
              notification that they will seek compensation for these impacts.

Doc. 68-4 at 1–2.

       Following a letter from GLF to FEDCON on February 12, 2016, FEDCON wrote to GLF

on February 17, 2016, stating that resuming the work at Work Front Two did not require access

through Chevron’s plant and did not involve any of the issues that GLF had raised relating to

access through Chevron’s plant. FEDCON asserted that GLF did not have a “reasonable basis” not

to “recommence the work at [Work Front Two]” and accordingly provided GLF with seventy-two

hours’ notice and curative period to cure its purported default, pursuant to Paragraph 8.A of the

2.2 Project Subcontract Agreement, by mobilizing and recommencing the work at Work Front


                                               11
Two. 6 Doc. 92-1 at Ex. A-2. Similarly, in response to another letter from GLF, FEDCON pushed

back on GLF’s assertion that there was no access to facilitate the remaining work at Work Front

Two, stating that the temporary access road “extends to the work front and will be advanced as the

work front moves forward” because “the supports for Chevron’s pipe bridges limits the available

width to place the work platform and temporary access road.” 7 Doc. 92-1 at Ex. A-3. FEDCON

once again provided GLF with the opportunity to cure its purported default by confirming in

writing, within seventy-two hours of GLF’s receipt of the letter, that it intended to recommence

and diligently prosecute the work at Work Front Two. Id.

         The parties stipulate that the Corps, through Jeffrey Falati as the contracting officer, issued

a letter to FEDCON on April 7, 2016, which acknowledged FEDCON’s claim for a differing site

condition behind the Chevron plant and labeled this changed as “CIN-019.” Doc. 101 ¶20. The

letter stated:

                  [This letter is in] [r]eference [to] yesterday’s meeting held at the
                  [Corps] District office discussing the protected side construction
                  easement and its relative location to Chevron’s fence and utilities.
                  The Government acknowledges that the field surveyed locations of
                  the protected side construction easement from approximate wall line
                  station 45+00 to approximate wall line station 62+00 differ from the
                  layout shown on contract drawing C-102.


6
  Paragraph 8.A of the 2.2 Project Subcontract Agreement, which is discussed in more detail in III(C) below, provides,
in relevant part, that if GLF breaches or fails to perform any of its obligations and undertakings in the 2.2 Project
Subcontract Agreement, including, without limitation, any time: “(5) Failing to proceed with the Work in the sequence
directed by [FEDCON]; (6) Failing to prosecute the Work with promptness and diligence; (7) Causing stoppage, delay,
or interference to the work of [FEDCON] or another subcontractor; [or] (8) Failing the perform the Work in
compliance with the Contract Documents . . . then in any such events, each of which shall constitute a material breach
or default of [GLF], [FEDCON] shall have the right, to the extent permitted by law, and in addition to any other rights
and remedies provided by law, or under this Subcontract Agreement, after giving seventy-two (72) hours written
notice and curative period to any or all of the following remedies or courses of action without further notice.” Doc.
68-1 at 4.
7
  Furthermore, Boland claimed in the letter that “similar conditions existed” from Monoliths 001 to 008 and 061 to
072, “where the limited available width on the protected side of the levee required that the temporary access road
extend to the work front and then move in the same direction as the work front.” Doc. 92-1 at Ex. A-3. Because GLF
allegedly “performed its work at those locations without any issues,” Boland asserted that GLF’s basis for raising this
contention was meritless. Id.

                                                         12
               You are requested to submit a proposal detailing the cost and time
               impacts associated with this drawing discrepancy. In accordance
               with DFARS 252.243-7001, Pricing of Contract Modifications,
               your proposal should be broken down in sufficient detail for the
               analysis of the elements of labor, equipment, materials, supplies,
               and include appropriate markups, any contract time changes and
               impacts as a result of this change. If a subcontractor’s quotation is
               used, it must also be sufficiently detailed for analysis of the
               aforementioned elements. This change is assigned CIN-019; any
               further correspondence relative thereto should make reference to
               this number. Please furnish your proposal for this modification to
               this office within two weeks from the date of this letter.

Doc. 68-6 at 2. A subsequent e-mail from Jeffrey Falati to FEDCON and Boland clarified that the

affected stations were “~42+00 to ~45+00 and ~50+00 to ~62+00” instead. Docs. 68-7 at 5. The

e-mail further stated that “[a]ny potential cost or time impacts will be negotiated accordingly, but

work onsite shall not cease.” Id.

       FEDCON subsequently sent a letter to GLF on April 11, 2016, which specifically requested

GLF to furnish FEDCON with GLF’s proposal for CIN-019, as directed by the Corps’ letter and

e-mail above, by April 19, 2016. Doc. 68-7 at 1; 92-1 at Ex. A-4. The letter also included the access

plan for the work from Monolith 072 southwards and specifically stated that deliveries of steel

material from Monolith 072 to approximately Monolith 085 would “be by way of the temporary

access road leading to the work front.” Id. FEDCON instructed GLF that its letter constituted a

notice to proceed and directed GLF “to proceed promptly with the accomplishment of the changed

work by recommencing the work of [Work Front Two] at Monolith 072 in order to ensure the work

between Baseline Station 480+00 and 487+00, that is required to performed outside of hurricane

season, is completed” before the commencement of hurricane season on June 1, 2016. Id.

       A fiery exchange of correspondence between GLF and FEDCON followed. GLF generally

refused to perform the requisite work at Work Front Two, while FEDCON generally instructed

GLF to resume such work. For example, in a letter dated April 20, 2016, FEDCON asserts that


                                                 13
there was “absolutely no justifiable reason for GLF not to have proceeded with the work as

directed” in FEDCON’s April 11, 2016 letter. Doc. 92-1 at Ex. A-5. FEDCON further claimed that

none of the reasons in GLF’s prior letter, to which FEDCON’s letter was directed, served as valid

reasons why GLF could not resume work at Monolith 072 and, even if such reasons were valid,

issues would not arise until the work advanced to Monolith 086, which would not occur for at least

six weeks. Id. FEDCON further instructed that the plan presented in the April 11, 2016 letter was

being implemented because it was the most “cost effective” and had the “least impactful solution.”

Id. FEDCON advised that “[a]n equitable adjustment will be made and change order will be issued

in accordance with Paragraph 10 of the [2.2 Project] Subcontract Agreement for any reasonable

cost and time impacts that GLF incurs as a result of [the Corps’] acknowledgement of the differing

site condition and resulting change to work.” Id. FEDCON concludes the letter by providing GLF

with seventy-two-hours’ written notice and curative period per Paragraph 8.A of the 2.2 Project

Subcontract Agreement to “cure the default by mobilizing and recommencing the work” at Work

Front Two. Id.

       Another letter from FEDCON, dated May 16, 2016, countered GLF’s contentions that

GLF’s equipment would be “trapped” in an area following completion of the work and that GLF’s

performance of the work was predicated on the availability of 600-foot increments of work

platform, which FEDCON had not provided. Doc. 92-1 at Ex. A-7. In response to these

contentions, FEDCON asserted that there would be sufficient width available for GLF to remove

its equipment after Monolith 072 was constructed and the work platform at Monolith 072 was

“approximately 600 feet in length.” Id. Nonetheless, FEDCON advised that GLF would have to

commence its work at Monolith 076, which was allegedly the first monolith south of the area

where work could be performed only during months outside of hurricane season, because “GLF



                                               14
did not commence the work at Monolith 072 as previously directed and because it will undoubtedly

be unable to recommence the work prior to the beginning of the hurricane season.” Id. FEDCON

enclosed a change order for the changed work, entitled “Subcontract Change Order Number 15,”

with the letter, although FEDCON clearly viewed such change order as neither necessary nor

required. Id.

       FEDCON issued the Notice of Default to GLF approximately seven days later, on or about

May 23, 2016. Doc. 101 ¶22. The Notice of Default directed GLF to provide a plan describing its

intention to proceed with the work from Monolith 076 to the southern end of the 2.2 Project. Doc.

68-8 at 1. The Notice of Default also reiterated FEDCON’s position that GLF’s failure to

recommence the work at Monolith 072 had resulted in the work between Monoliths 072 and 075

being delayed until the conclusion of hurricane season on November 30, 2016, which resulted in

a six-month delay to the schedule for the 2.2 Project. Id. FEDCON warned that it would declare

the 2.2 Project Subcontract Agreement to be materially breached by GLF and terminated pursuant

to Paragraph 8.A, unless GLF cured its default within seventy-two hours by providing a written

plan “demonstrating [] and committing to” the recommencement of the work at Work Front Two

from Monolith 076 southwards. Id.

       GLF alleges that, following the issuance of the Notice of Default, it instructed FEDCON

that preparing the plan for the work was FEDCON’s responsibility and GLF was ready, willing,

and able to undertake the work. GLF II, Doc. 1 ¶33. On or about May 27, 2016, FEDCON issued

its notice of termination of the 2.2 Project Subcontract Agreement (the “Notice of Termination”).

Doc. 101 ¶25. In relevant part, the Notice of Termination provided:

                Despite repeated directives from FEDCON, GLF has failed and
                refused to recommence the work south of Monolith 071. GLF’s
                refusal to recommence the work as directed by FEDCON is a



                                               15
                  material breach of the Subcontract Agreement and has resulted in
                  significant delay to the Project Schedule.

                  Your letter of 26 May 2016 clearly confirms that, despite the claim
                  of being “ready, willing and able” to proceed with the work, GLF
                  has no intention of doing so absent FECON’s acquiescence to GLF’s
                  demand to be immediately paid for its yet undetermined and
                  unsupported costs of addressing the changed work conditions due to
                  the differing site condition. The terms of the Subcontract Agreement
                  do not mandate that FEDCON submit to such an unwarranted
                  demand as a condition to GLF’s recommencement of the work.

                                                   ...

                  Accordingly, it is clear that GLF’s position that it will not
                  recommence work without the issuance of a change order that
                  contains a price acceptable to GLF is a further material breach of the
                  Subcontract Agreement.

Doc. 68-9 at 1.

       The crux of GLF’s argument in its motion is that there are no genuine issues of material

fact as to these claims that could preclude entry of summary judgment in favor of GLF on these

claims, as FEDCON’s termination of the 2.2 Project Subcontract Agreement was wrongful. Id. at

8. Specifically, GLF asserts that FEDCON’s termination of the 2.2 Project Subcontract Agreement

based on GLF’s alleged failure to maintain the project schedule and failure and refusal to abide by

proper directives to recommence performance was improper because (i) GLF’s requests for time

extensions were pending at the time of termination; and (ii) FEDCON received a 224-day time

extension as a result of the differing site condition and thus owed a commensurate time extension

to GLF. Id.

       GLF contends that it was owed an extension of time commensurate with the Corps’

provision of an extension of time to FEDCON due to the differing site conditions at Work Front

Two at the time FEDCON terminated the 2.2 Project Subcontract Agreement. Id. at 13. GLF

further contends it had requests for time extensions and additional compensation pending at the


                                                   16
time of termination and the Corps had acknowledged the existence of the differing site condition,

which subsequently led to the 224-day extension under CIN-019. Id. Thus, according to GLF,

FEDCON terminated the 2.2 Project Subcontract Agreement for purported lack of progress and

delay in schedule months before the expiration of the 2.2 Project Subcontract Agreement based on

the Corps’ extension of time and when GLF’s requests for time extensions were pending and had

not been resolved or responded to. Id. In sum, GLF argues, the pending nature of the request for

an extension of time due to the access impediments arising from different site conditions at the

time of FEDCON’s termination renders such termination improper. Id. at 16.

       In response, FEDCON asserts that it terminated the 2.2 Project Subcontract Agreement

because GLF “willfully refus[ed] to comply with its obligations under the contract documents”

and held “its work hostage unless FEDCON agreed to pay GLF excess payments to perform its

agreed-upon work,” rather than “merely falling behind on its work.” Doc. 92 at 10. According to

FEDCON, it had initially notified GLF of the differing site condition at Work Front Two and

directed GLF to proceed with the work at Monolith 074, which it had stopped in July of 2015, on

February 29, 2016. Id. at 4–5. GLF had apparently refused to abide by this directive. Id. at 5. The

Corps acknowledged the differing site condition at Workfront 2 on April 7, 2016. Id. FEDCON

asserts that it issued written directives to GLF to proceed with the work south of Monolith 071 on

April 20, 2016, May 2, 2016, May 16, 2016, and May 23, 2016. Id. at 6. FEDCON maintains that

it terminated the 2.2 Project Subcontract Agreement after GLF failed to respond with a written

confirmation that it would remobilize, but it subsequently provided GLF another opportunity to

supply its written commitment to proceed with the work, yet GLF purportedly failed to respond in

accordance with the last demand and FEDCON’s directive. Id. at 6. FEDCON asserts that it

developed an alternative access plan to the relevant construction site, which utilized an available



                                                17
road located on the Chevron plant. Id. FEDCON purportedly provided this plan to GLF pursuant

to Paragraphs 10.A and 10.B of the 2.2 Project Subcontract Agreement, in conjunction with a

directive to recommence work south of Monolith 071 (thereafter modified to south of Monolith

076), but GLF refused to perform its obligation and “demand[ed] to be paid an additional $500,000

per month, with a maximum payment of $5,000,000 in addition to existing contract balances

pursuant to a written change order.” Id. at 11. FEDCON further avers that GLF’s cited case law is

inapplicable and the evidence demonstrates that a time extension would have had no impact on

GLF’s refusal to perform its work because it was in severe financial trouble.

       As the moving party, GLF carries the burden of establishing the absence of a genuine

dispute as to any material fact and that it is entitled to judgment as a matter of law on its breach of

contract claim and FEDCON’s breach of contract counterclaim. GLF frames its argument by

asserting that FEDCON’s termination of the 2.2 Project Subcontract Agreement for GLF’s lack of

progress and scheduling deficiencies was wrongful because FEDCON failed to consider time

extensions owed to GLF. Consequently, GLF asserts in its motion that FEDCON terminated GLF

“for lack of progress and being behind on schedule” and that GLF was “owed time when it was

terminated allegedly for non-performance that would result in delayed completion.” Doc. 68 at 13,

16. As FEDCON highlights in its response, GLF’s argument that FEDCON terminated the 2.2

Project Subcontract Agreement for GLF’s lack of progress and falling behind on the 2.2 Project

schedule is designed to trigger a line of case law from the United States Court of Federal Claims

on which GLF relies.

       The United States Court of Federal Claims has recognized that, in the context of the United

States default-terminating a public contract with a contractor, “default-termination is a ‘drastic

sanction,’ which should be imposed (or sustained) only for good grounds and on ‘solid evidence.’”



                                                  18
CJP Contractors, Inc. v. United States, 45 Fed. Cl. 343, 371 (Fed. Cl. 1999) (quoting J.D. Hedin

Constr. Co. v. United States, 408 F.2d 424, 431 (Fed. Cl. 1969)). This line of cases involves a

specific burden-shifting framework. Indeed, the cases highlight that “[t]he government is charged

with the burden of proving whether a default termination is justified.” Id. (emphasis added) (citing

Lisbon Contractors, Inc. v. United States, 828 F.2d 759, 765 (Fed. Cir. 1987); Fla. Engineered

Constr. Prods. Corp. v. United States, 41 Fed. Cl. 534, 538 (Fed. Cl. 1998)). “Once the government

has satisfied this burden, the contractor is charged with showing that its failure was excusable.”

Id. (emphasis added) (citing Fla. Engineered Cost. Prods. Corp., 41 Fed. Cl. at 538–39)).

       GLF cites to cases where the government terminated a contract as a result of the

contractor’s lack of progress and delay in schedule. Indeed, these cases involve contracts between

the government and a contractor, rather than a contractual relationship between a contractor and a

subcontractor. E.g., J.D. Hedin Constr. Co., 408 F.2d at 425; Lassiter v. United States, 60 Fed. Cl.

265, 265 (Fed. Cl. 2004); Hannon Elec. Co. v. United States, 31 Fed. Cl. 135, 138 (Fed. Cl. 1994).

For example, in CJP Contractors, the General Services Administration awarded a contract to a

contractor, which called for the replacement of a heating system at a General Services

Administration facility in Virginia. 45 Fed. Cl. at 346–47. Pursuant to the contract’s terms, the

work was divided into two phases: Phase A, which the contractor was required to complete within

170 days of the notice to proceed, and Phase B, which the contractor was required to complete

within 310 days of the notice to proceed. Id. at 347. General Services Administration default

terminated the contract prior to the contract’s completion date due to the contractor’s purported

failure to timely make progress on the work. Id. at 363. The default termination letter to the

contractor briefly mentioned General Services Administration’s prior instruction for the contractor

to diligently pursue the work and cure its lack of performance, as well as the contractor’s



                                                19
insufficient response to a prior show cause letter. Id. GLF relies on this line of cases to argue that

terminating a contractor for default based on late completion of a project is improper when there

are pending requests for extension of time and that “numerous courts” have recognized that “an

owner must decide all pending requests for extension[s] of time, and analyze the resulting

schedule, before attempting to terminate a contractor for failing to keep up with the construction

schedule.” 8 Doc. 68 at 10, 12.

         The Court questions the applicability of the line of cases from the United States Court of

Federal Claims. Unlike the cited cases, in which the contractual relationship was between the

Government and the contractor, the contractual relationship here was between contractor and sub-

contractor. Furthermore, the 2.2 Project Subcontract Agreement provides that it is governed by the

laws of Florida. Doc. 68-1 at 12. Besides comparing FEDCON’s termination of the 2.2 Project

Subcontract Agreement for “lack of progress and being behind on schedule” to similar

terminations in the cited cases, GLF does not provide any convincing argument to demonstrate


8
  To support this later proposition, GLF cites two cases beyond the United States Court of Federal Claims. GLF first
cites to Commercial Contractors, Inc. v. United States Fidelity & Guaranty Company, in which the former Fifth
Circuit analyzed, under applicable Alabama law and specific provisions of a masonry subcontract, the subcontractor’s
argument that certain provisions of the subcontract were either waived or modified to provide extensions for delays
caused by the contractor, other subcontractors, or bad weather. 524 F.2d 944, 951–55 (5th Cir. 1975). The subcontract
contained a provision that gave the contractor the right to terminate if the subcontractor failed to prosecute its work
according to the schedule. Id. at 955. In reversing the district court’s holding and remanding the case for a new trial,
the former Fifth Circuit explained that, assuming extensions were granted, the jury would be required to focus on
whether the subcontractor would have performed its remaining working during the time period created by the
extensions. Id. The federal appellate court explained that the contractor’s termination would be wrongful if the jury
determined that the subcontractor “would have performed the remainder of its work during the allowable extension
period.” Given the reliance on Alabama law and the express terms of the subcontract, the subcontractor’s arguments,
and the procedural posture of the case, the Court does not find this case persuasive for the proposition that FEDCON’s
termination of the 2.2 Project Subcontract Agreement was improper on the basis of any pending time extensions
received or owed to GLF. GLF also cites Indiana & Michigan Electric Company v. Terre Haute Industries, Inc., in
which the Court of Appeals of Indiana upheld a trial court’s finding that an owner breached a contract by discharging
the contractor when the contractor was within the time afforded for an extended schedule. 507 N.E.2d 588, 599 (Ind.
Ct. App. 1987). This holding was based, in part, on the appellate court’s agreement with the contractor that ambiguities
existed in the contract, which was governed by Indiana law. Id. at 598. The holding was also based on the contractor’s
inability to commence work until after the owner awarded the contract, which was several weeks past the contract’s
commencement date. Id. at 592, 598. In addressing this late award, the Indiana Court of Appeals recognized that “a
custom in the industry that, where this is a late award, the completion date is shifted by the number of days of the
delay of the award of the contract.” Id. at 598. The facts of this case are distinguishable.

                                                          20
that the law regarding public contracts between the government and a contractor applies to the

instant action, rather than Florida law. Indeed, GLF does not even address Florida law in its motion

for summary judgment. GLF avers instead, without providing any support, that “such issues

between an owner and contractor is no different from the existence of such issues between a

contractor and subcontractor[,] such as FEDCON and GLF.” Doc. 68 at 11.

       GLF seemingly attempts to cure this deficiency through its reply, where it points to an

unreported case from the United States District Court for the Eastern District of New York to argue

that “at least one Federal District Court has applied the [rule that termination is improper where a

time extension is pending] under circumstances where a subcontractor was terminated by a

contractor on a Government project for alleged untimely completion, while the contractor sought

and later received a time extension.” Doc. 102 at 7 (citing United States ex rel. W.P. Schaefer

Construction Co., Inc. v. Veterans Contracting Group, Inc., No. 1:11-cv-4189, 2013 WL 6579752,

at *1 (E.D.N.Y. Dec. 16, 2013)).

       In W.P. Schaefer Construction, the United States Department of Veterans Affairs entered

into a contract with Veterans Contracting Group, Inc. (“VCG”) for VCG to restore two roads in a

cemetery. 2013 WL 6579752, at *1. VCG subcontracted most of the work under the contract to

W.P. Schaefer Construction Co., Inc. (“Schaefer”). Id. Schaefer encountered several delays during

the course of its performance. Id. at *3–4. VCG sent a notice to cure to Schaefer on July 28, 2010,

claiming that several items of work were “behind schedule” in violation of the Subcontract’s “time

is of the essence” clause. Id. at *4. A notice of default followed, but VCG did not terminate the

subcontract at that time. Id. On September 3, 2010, the deadline for completion of the work, VCG

requested an additional forty-eight days to complete the project from the government, attesting

that several bona fide reasons supported the delay. Id. Notwithstanding this letter to the



                                                21
government, VCG sent another notice to cure to Schaefer on September 6, 2010, which once again

asserted that Schaefer had fallen behind schedule on numerous items of work and provided

Schaefer with forty-eight hours to cure. Id. at *5. VCG thereafter terminated the subcontract on

September 13, 2010, stating that Schaefer had “fallen behind schedule,” in contravention of the

Subcontract’s “time is of the essence” clause. Id. at *6 (internal quotation marks omitted).

        Schafer claimed that VCG’s termination of the subcontract constituted a breach, whereas

VCG responded that it terminated Schaefer for cause. Id. at *1. Following a bench trial, the court

issued its findings of fact and conclusions of law. Id. Therein, the court analyzed the facts under

New York law and ultimately concluded that VCG’s termination was a breach of the subcontract.

Id. at *7. In analyzing New York law, the court first looked to the doctrine of repudiation and,

because the subcontract did not include a completion date or a progress schedule, principles for

determining a reasonable time for performance. Id. at *6. The court recognized that the delays

suffered by Schafer were not initially contemplated by the parties when they entered into the

subcontract and were not attributable to any lack of diligence on behalf of Schaefer. Id. On this

basis, the court found that VCG’s termination of the subcontract was not justified by a purported

breach of the “time is of the essence” clause. Id. More significantly, the court recognized that,

under New York law, a covenant of good faith and fair dealing in the course of contract

performance is implicit in all contracts, which prevents either party to a contract from engaging in

conduct that has the effect of destroying or injuring the right of the other party to receive “the fruits

of the contract.” Id. (quoting Dalton v. Educ. Testing Serv. 663 N.E.2d 289, 291–92 (N.Y. 1995))

(internal quotation marks omitted). Because VCG represented to the government that the delays

were due to unforeseen circumstances and used such representation to secure additional time for

performance at the same time that it accused Schafer of unreasonably delaying performance, the



                                                   22
court held that VCG was obligated by good faith and fair dealing to acknowledge the unforeseen

circumstances in the enforcement of the subcontract. Id. The court concluded that VCG’s

termination of the subcontract constituted a breach. Id. at *7.

       Thus, like other cases that GLF relies on its motion, the relevant contract in W.P. Schaefer

Construction was terminated as a result of a party purportedly falling behind on schedule. Unlike

other cases that GLF relies on, however, in recognizing that VCG breached the subcontract and

failed to acknowledge the unforeseen delays in its enforcement of the subcontract, the court relied

on principles of good faith and fair dealing in the course of performance under New York law. The

district court’s reliance on New York law in examining the subcontract at issue, rather than any

cases analyzing contracts between the government and a contractor from the United States Court

of Federal Claims, is telling. Such reliance on New York law undercuts GLF’s argument that “the

existence of such issues between an owner and contractor is no different from the existence of such

issues between a contractor and a subcontractor such as FEDCON and GLF.” Doc. 68 at 11.

Furthermore, although this case is offered for the proposition that termination is improper where a

time extension is pending, the case does not apply the default termination standard from CJP

Contractors and related cases that GLF emphasizes as applicable in its motion. Indeed, the court

did not rely on any cases from the United States Court of Federal Claims, despite the existence of

a claim pursuant to the Miller Act, like the instant action. 2013 WL 6579752, at *1.

       To the extent that GLF now seeks to rely on principles of good faith and fair dealing,

Florida law also recognizes an implied covenant of good faith and fair dealing in every contract.

Burger King Corp v. Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999), cert denied 528 U.S. 948

(1999). “This convenant is intended to protect ‘the reasonable expectations of the contracting

parties in light of their express agreement.” Id. (quoting Barnes v. Burger King Corp., 932 F. Supp.



                                                 23
1420, 1438 (S.D. Fla. 1996)). GLF does not provide any argument regarding an implied covenant

of good faith and fair dealing, nor does it point to any cases applying Florida law in similar

circumstances. Ultimately, this unreported case from a court outside of this Circuit, in which the

court relied on New York law in reaching its holding, is not binding upon the Court and, upon

consideration, the Court does not find the case persuasive for the proposition that FEDCON

improperly terminated the 2.2 Project Subcontract Agreement because it failed to consider any

time extensions owed to GLF. Nor does the Court find persuasive the line of cases from the United

States Court of Federal Claims—both those cited by GLF and those analyzed by the Court upon

its own review—as those cases all involved contracts between the government and a contractor.

GLF has not sufficiently demonstrated the applicability of those cases to the instant action.

       Regardless, even if the Court found GLF’s cited cases to be persuasive, GLF fails to

demonstrate the absence of a genuine dispute of material fact regarding whether GLF received or

was owed any time extensions, thereby precluding summary judgment. GLF’s assertions of fact to

establish that GLF allegedly received or was owed time extensions either do not support that GLF

received or was owed time extensions, or such assertions are sufficiently addressed by FEDCON

in response to GLF’s motion for summary judgment and present a genuine issue of material fact.

Accordingly, GLF’s motion for summary judgment is due to be denied.

           B. Defendants’ Motion for Partial Summary Judgment

       Defendants also move for “summary judgment on GLF’s claims for damages arising out

of GLF’s usage of crane mat[t]ing due to alleged inadequate work platform construction on both

construction projects.” Doc. 72 at 2. “Crane mats” are “large pieces of timber similar to large and

long railroad ties that are placed together on the ground and are used to support cranes.” Id. at 6

n.2. To provide a surface on which GLF’s cranes could operate, the Motion contends FEDCON



                                                24
contractually agreed to provide the previously discussed work platforms under both the 2.2 Project

and the 1.2a Project. Id. at 6. According to the motion, GLF has brought claims against FEDCON

and Western for the procurement, utilization, and movement of certain crane matting that allegedly

was required due to inadequate work platform construction in the following amounts: $794,876.38

for the 2.2 Project and $773,533.84 for the 1.2a Project. 9 Id. at 6. Id. Upon consideration, this

motion is due to be denied.

        Defendants make four arguments to establish their purported entitlement to summary

judgment. First, Defendants rely on the contractual language of the 2.2 Project Subcontract

Agreement and 1.2a Project Subcontract Agreement to assert that the subcontracts clearly do not

place responsibility for crane mats on FEDCON. Id. at 12. Defendants argue that, as neither

Subcontract Agreement explicitly addresses which entity had the responsibility to provide the

crane matting, the provision of crane matting must be (a) part of the “materials,” “equipment,” or

other machinery necessary to complete the work under the Subcontract Agreements; or (b)

provided by “others” under Section III of the description of work. Doc. 72 at 12. Second,

Defendants argue that even if the Subcontract Agreements were unclear, there is no genuine

dispute of material fact that GLF accepted the responsibility to provide crane mats. (Doc. 72 at

13). Here, the Motion relies on record evidence to demonstrate that GLF always intended to

provide the crane mats from the inception of both projects until their completion. Id.

        Third, Defendants assert that GLF failed to provide timely notice of claims under

Paragraph 10.B of the Subcontract Agreements, excerpted below, or it waived any claim for crane



9
  Lorenzo Ellis stated in his affidavit in opposition to Defendants’ motion that the amount for the 2.2 Project REA
should be revised to $820,776.11 and the amount for the 1.2a Project REA should be revised to $1,006,864.55. Doc.
84-1 ¶17. As his justification for such amendment, he explained that, following his review of Defendants’ motion, he
recognized that he included the original cost of the crane mats that were included in the estimate and bid in his
calculation of the cost of crane mats and such original cost should be removed from the amounts included in the REAs.
Id. at ¶16.

                                                        25
matting. Id. at 14. To question how nineteen months could have passed without any complaint or

claim from GLF that it never expected to use crane mats, Defendants highlight that GLF did not

make a claim for crane matting until April of 2016. Id. Defendants also make condition precedent

and waiver arguments. Id. at 16–17. Finally, Defendants conclude by asserting that GLF fabricated

its crane matting claim to FEDCON to offset substantial losses. Id. at 17.

       GLF counters that Defendants’ motion is fundamentally flawed because GLF’s crane

matting “claim,” as described in the motion, is a request for equitable adjustment (“REA”) for

additional costs incurred due to FEDCON’s alleged failure to construct the work platforms in

accordance with the Subcontract Agreements. Doc. 83 at 2. GLF maintains that its utilization of

crane mats during the entire course of performance during both projects resulted from FEDCON’s

material breach, and GLF never intended to utilize the crane mats for the entire course of

performance. Id. at 5. GLF also attacks the motion’s reliance on pre-contractual negotiations, citing

the Subcontract Agreements’ merger clause. GLF also attacks several of the motion’s alleged

“undisputed facts” individually with testimony from Lorenzo Ellis and Kenneth Yerk. Id. at 7–11.

       Next, GLF argues that a genuine issue of material facts exists as to whether FEDCON is

responsible for the cost of the additional crane mats that GLF was required to purchase in

November of 2014 and thereafter, as well as associated labor and equipment costs for moving the

crane mats on the purportedly improperly constructed platform. Id. at 12. If FEDCON’s failure to

provide properly constructed work platforms necessitated the need for GLF to utilize crane mats

throughout the work, GLF argues, then additional costs associated with FEDCON furnishing the

crane mats serves as an element of damages that GLF is entitled to recover, notwithstanding

whether the Subcontract Agreements initially provided for FEDCON to furnish the crane mats. Id.




                                                 26
       GLF concludes its response by arguing that it was not required to provide “timely” notice

of the crane mat handling claims or, alternatively, it provided such notice to the extent required.

Id. at 12–18. Again, GLF stresses that its use of the crane mats stemmed from FEDCON’s breach.

Id. at 12–13. GLF maintains that it provided “continuous notice” to FEDCON “regarding

FEDCON’s failure to construct the work platforms” in accordance with the Subcontract

Agreements. Id. Contrary to Defendants’ argument, GLF avers that the notice provisions of

Paragraph 10.B of the Subcontract Agreements do not bar GLF’s claims for additional costs, and

Paragraph 13.B applies instead.

       The Court begins its analysis by examining the plain language of the Subcontract

Agreements. Defendants contend that the Subcontract Agreements clearly do not place

responsibility for crane mats on FEDCON. “Under Florida law, contract interpretation begins with

[the] plain meaning of words used, and words are ‘to be given their natural, ordinary meaning.’”

Hirsch v. Jupiter Golf Club LLC, 232 F. Supp. 3d 1243, 1251 (S.D. Fla. 2017) (quoting Ferox,

LLC v. ConSeal Int’l, Inc., 175 F. Supp. 3d 1363, 1371 (S.D. Fla. 2016)). Courts often turn to

dictionary definitions for guidance to determine a term’s common usage or ordinary meaning. Id.

“It is well-established that the parties’ intent governs contract construction and interpretation.” Id.

(internal quotation marks omitted). A court should aim to give effect to the parties’ intent in

accordance with “reason and probability as gleaned” from the contract and its purpose. Id. (quoting

Feldkamp v. Long Bay Partners, LLC, 773 F. Supp. 2d 1273, 1280–81 (M.D. Fla. 2011) (internal

alterations and quotation marks omitted). The intention of the parties, when not clearly expressed,

may also be demonstrated by conduct. Hirsch, 232 F. Supp. 3d at 1251 (quoting Smart v. Brownlee,

195 So.2d 4, 5 (Fla. 4th DCA 1967)). Contract interpretation is generally a question of law, as

“[q]uestions of fact arise only when an ambiguous contract term forces the court to turn to extrinsic



                                                  27
evidence of the parties’ intent, such as precontract negotiations, to interpret the disputed term.”

Lawyers Title Ins. Corp. v. JDC (America) Corp., 52 F.3d 1575, 1580 (11th Cir. 1995) (applying

Florida law). In other words, “[t]he initial determination of whether a contract term is ambiguous

is a question of law for the court, and, if the facts of the case are not in dispute, the court will also

be able to resolve the ambiguity as a matter of law.” Escobar v. United Auto Ins. Co., 898 So.2d

952, 954 (Fla. 3d DCA 2005).

        “An agreement is ambiguous if as a whole or by its terms and conditions it can reasonably

be interpreted in more than one way.” Nationstar Mortg. Co. v. Levine, 216 So. 3d 711, 715 (Fla.

4th DCA 2017). There are two types of contractual ambiguities: “patent” ambiguities and “latent”

ambiguities.” Id. Whereas patent ambiguities appear “on the face of the document,” latent

ambiguities “do not become clear until extrinsic evidence is introduced and requires parties to

interpret the language in two or more possible ways.” Id. “A significant difference between patent

ambiguities and latent ambiguities is that extrinsic evidence is normally not admissible to construe

the former because its admittance ‘would allow a trial court to rewrite a contract with respect to a

matter the parties clearly contemplated when they drew their agreement.’” Id. (emphasis in

original) (quoting Emergency Assocs. of Tampa, P.A. v. Sassano, 664 So.2d 1000, 1002 (Fla. 2d

DCA 1995). A latent ambiguity “arises where the language employed is clear and intelligible and

suggests but a simple meaning, but some extrinsic fact or extraneous evidence creates a necessity

for interpretation or a choice among two or more possible meanings.” Mac-Gray Servs., Inc. v.

Savannah Assocs. of Sarasota, LLC, 915 So.2d 657, 659 (Fla. 2d DCA 2005) (emphasis added)

(internal quotation marks omitted). A disputed issue of material fact will necessarily exist if a

contract contains a latent ambiguity affecting a disputed contract provision. Id. Unlike patent

ambiguities, with a few exceptions, extrinsic evidence is admissible for the purpose of resolving a



                                                   28
latent ambiguity. Id. “Typically, the parol evidence rule provides that evidence outside of the

contractual language ‘may be considered only when the contract language contains a latent

ambiguity.’” Fi-Evergreen Woods, LLC v. Robinson, 135 So.3d 331, 336 (Fla. 5th DCA 2013)

(emphasis added) (quoting Duval Motors Co. v. Rogers, 73 So.3d 261, 265 (Fla. 1st DCA 2011)).

       Moreover, a contract’s silence on parties’ rights may create a latent ambiguity. S. Crane

Rentals, Inc. v. City of Gainesville, 429 So.2d 771, 773 (Fla. 1st DCA 1983) (“[S]ilence can create

a latent ambiguity in a contract under certain factual situations.”); Jenkins v. Eckerd Corp., 913

So.2d 43, 56 (Fla. 1st DCA 2005) (“Silence can create a latent ambiguity in some circumstances.”).

Specifically, Florida’s Second District Court of Appeal has recognized:

               If a contract is clear, complete and unambiguous, there is no need
               for judicial construction. But even the most cautious drafting, and
               the most exhaustive imagination, rarely covers every possible
               contingency. If a contract fails to specify the rights or duties of the
               parties under certain conditions or in certain situations, then the
               occurrence of such condition or situation reveals an insufficiency in
               the contract not apparent from the face of the document. This
               insufficiency is called a latent ambiguity, and although (as
               previously noted) the Florida rule is that courts will not construe
               patent ambiguity, they are frequently called upon to determine what
               the parties would have included in their contract had they anticipated
               an occurrence which they in fact overlooked. In doing so, the
               function of the court is to ascertain, insofar as possible, the intent of
               the parties. Extrinsic evidence is not only admissible on that issue,
               but is frequently required where the instrument itself does not
               provide sufficiency insight into intent.

Hunt v. First Nat’l Bank of Tampa, 381 So. 2d 1194, 1197 (Fla. 2d DCA 1980) (emphasis added)

(internal citations omitted). In Hunt, a lease addendum, which the parties executed simultaneously

with the lease, provided that “rent was not to accrue until such time as [the] lessee completed its

‘planned construction’ [] on the demised premises of a small shopping center complementing the

adjacent Kash N’ Karry supermarket.” Id. at 1196. Applying the rule above, the court found that

the addendum contained latent ambiguities, thereby precluding summary judgment, because it did


                                                  29
not provide answers to: “(1) with respect to the moratorium on rent until completion of the planned

construction, what happens if the construction is never completed; [and] (2) what happens if,

instead of commencing and completing construction of the shopping center, appellee uses the

premises for other purposes.” Id. at 1196–97.

       Here, Exhibit A to both Subcontract Agreements states that GLF “shall furnish and pay for

all labor, materials, testing, scaffolding, machinery, transportation, tools, apparatus, shop

drawings, samples, services, and equipment necessary to perform and satisfactorily complete the

work as depicted on the contract drawings and set forth in the following section(s) of the

specifications.” Docs. 72-1 at Ex. A; 72-2 at Ex. A. In other words, GLF’s obligation to furnish

and pay for such items is tied to the contract drawings and certain sections of specifications. The

parties have not provided any argument that the contract drawings address crane mats, nor have

the parties provided the listed specifications. Nonetheless, Exhibit A lists GLF’s responsibilities

“for clarification.” Id. As Defendants point out, these responsibilities include “all labor, materials,

and equipment necessary to provide all required . . . manpower, materials, and equipment to work

two independent work fronts simultaneously.” Id. This provision does not explicitly address crane

mats, nor does it contain an ambiguous term. Similarly, Defendants broadly claim that GLF was

required to provide all labor, materials, and equipment that was necessary for “work related to the

steep sheet piling, pipe piling, concrete, and other areas of the Project.” Doc. 72 at 12. This

argument overgeneralizes GLF’s scope of work and fails to point to any specific contractual

language. Indeed, a review of the scope of work reveals that GLF was required to provide all labor,

materials, and equipment necessary to provide for items such as “[t]ouchup painting of steel sheet

pile, steel pipe pile, and swing gate protective coating” and “[b]urning of holes in sheet piling for

reinforcing steel placement as indicated by Note 3 on Sheet Identification S-705 and S-706 of the



                                                  30
contract drawings” Docs. 72-1 at Ex. A; 72-2 at Ex. A. These provisions do not address crane mats,

nor has any type of ambiguous term been identified. 10

         Although admitting that the Subcontract Agreements do not mention which party is

responsible for providing the crane mats, Defendants claim that the provision of crane mats “must”

fall under either this language or the work platform language of Exhibit A. Exhibit A separately

lists work to be performed by “others,” which, as previously mentioned, includes the construction

and maintenance of two (2) temporary work platforms on the protected side of the levy. “Other”

is defined as “being the one (as of two or more) remaining or not included” and “being the one or

ones distinct from that or those first mentioned or implied.” Merriam-Webster Dictionary, Other,

https://www.merriam-webster.com/dictionary/other (last visited October 14, 2019). A review of

the Subcontract Agreements demonstrates that the parties intended for this term to refer, at

minimum, to a party other than GLF. 11 Using “others” to refer to GLF in a scope of work that

expressly refers to GLF as “Subcontractor” would be nonsensical. Of course, Defendants cite this

provision instead to establish that its language demonstrates that FEDCON does not bear




10
   In their reply, Defendants point to the following provision of the Subcontract Agreements to impliedly suggest that
GLF bore the responsibility of providing the crane mats: “[GLF] shall furnish and pay for all labor, materials, testing,
scaffolding, machinery, equipment, tools, apparatus, shop drawings, samples, services, and equipment necessary to
perform and satisfactorily complete the work.” Doc. 103 (emphasis in original). Defendants’ paraphrasing of the
provision is inaccurate and unavailing. The Subcontract Agreements state that GLF must furnish and pay for such
items “to perform and satisfactorily complete the work as depicted on the contract drawings and set forth in the
following section(s) of the specifications.” Docs. 72-1 at Ex. A; 72-2 at Ex. A (emphasis added). Consequently, as
discussed above, GLF’s obligation is tied to the contract drawings and specification, as clarified in Exhibit A. The
Subcontract Agreements do not broadly require GLF to furnish and pay for such items “necessary to perform and
satisfactorily complete” all work on the Projects.
11
   This conclusion is further bolstered by the scope of work for HBD Construction, Inc. in the Subcontract Agreement
between HDB Construction, Inc. and FEDCON, which tasked HDB Construction with “[c]onstruction, maintenance,
and removal of two (2) temporary work platforms on the protected side of the levee as directed by [FEDCON].” Doc.
72-3 at Ex. A. Defendants push back on this evidence in their reply, contending that the agreement between FEDCON
and HDB does not confer any rights on GLF. Doc. 103 at 6.


                                                          31
responsibility for crane mats. 12 Assuming, without deciding, that this language also excludes

FEDCON from providing the specified items of work, Defendants have not explained the basis for

interpreting this particular clause as including the provision of crane mats. Indeed, as discussed in

more detail below, the provision of the work platforms involves a much larger factual dispute

between the parties. A review of this provision demonstrates that it does not expressly address

crane mats, nor has any type of ambiguous term been identified.

        Therefore, it is clear that the Subcontract Agreements are silent on the provision of crane

mats, not that they contain terms susceptible to more than one meaning. A court errs by admitting

parol evidence to determine the intentions of the parties in drafting the contract when such contract

is unambiguous. Olive v. Tampa Educ. Cable Consortium, 723 So.2d 883, 884 (Fla. 2d DCA

1998). See also Sears v. James Talcott, Inc., 174 So.2d 776, 778 (Fla. 2d DCA 1965) (“The parol

evidence rule serves as a shield to protect a valid, complete and unambiguous written instrument

from any verbal assault that would contradict, add to, or subtract from it, or affect its

construction.”). Further, Defendants’ argument does not implicate the limited circumstances in

which silence may create a latent ambiguity, as Defendants assert that FEDCON never carried the

responsibility to provide crane mats pursuant to the Subcontract Agreements, not that the

Subcontract Agreements fail to specify “under certain conditions or in certain situations” the rights

or duties of FEDCON or GLF. Hunt, 381 So. 2d at 1197. The basis for any alleged ambiguity here

is decidedly distinct from the circumstances in Hunt. Additionally, the Subcontract Agreements

also contain merger clauses, which provide:

                 This Subcontract Agreement constitutes the entire agreement
                 between the parties hereto and all previous oral or written
                 agreements relating to this Subcontract Agreement and the matters

12
  The Court notes Defendants’ representation on page six of their motion, however, that “FEDCON contractually
agreed to provide the work platforms referenced above and described more fully in Exhibit ‘A’ to the respective 2.2
and [1.2a] Subcontract Agreements.” Doc. 72 at 6.

                                                        32
               set forth herein and declared to be null and void. Any modification
               of this Subcontract Agreement must be made in writing and
               executed by the parties to this Subcontract Agreement, except as
               otherwise provided in this Subcontract Agreement.

Docs. 72-1 at 12; Docs. 72-2 at 12.

       “Although the existence of a merger clause does not per se establish that the integration of

the agreement is total, a merger clause is a highly persuasive statement that the parties intended

the agreement to be totally integrated and generally works to prevent a party from introducing

parol evidence to vary or contradict the written terms.” Jenkins, 913 So.2d at 53. Thus, the merger

clauses in the Subcontract Agreements are highly persuasive statements for the proposition that

the parties intended the agreement to be totally integrated. Given these considerations, the Court

declines to rely on evidence such as pre-contractual conversations to interpret the Subcontract

Agreements. As the Subcontract Agreements are silent on the provision of crane mats, the Court

further declines to use contractual interpretation to impose on the parties contractual rights or

duties absent from the Subcontract Agreements. Gulf Cities Gas Corp. v. Tangelo Park Serv. Co.,

253 So.2d 744, 748 (Fla. 4th DCA 1971) (“[W]here a contract is simply silent as to a particular

matter, that is, its language neither expressly nor by reasonable implication indicates that the

parties intended to contract with respect to the matter, the court should not, under the guise of

construction, impose contractual rights and duties on the parties which they themselves omitted.”)

       Even if the Subcontract Agreements do not place responsibility on FEDCON for providing

the crane mats, however, such absence of responsibility does not fully address the pertinent issue.

Indeed, GLF asserts that its purported “crane mat” claim is actually an REA arising from

FEDCON’s failure to properly construct the work platforms and, consequently, it is entitled to

recover such additional costs associated with the crane mats as a proper element of its damages,

regardless of whether the Subcontract Agreements provided for GLF to provide initially the crane


                                                33
mats. 13 GLF admits that the record facts demonstrate that it included a “minimal quantity” of crane

mats in its estimate for the projects. According to GLF, whether the Subcontract Agreements called

for GLF to initially provide the crane mats necessary for its work its irrelevant because its claim

for crane mats arises only from FEDCON’s alleged breach by failing to provide the requisite work

platforms. Of course, this issue implicates a much larger genuine dispute of material fact at the

heart of the case: whether the work platforms provided to GLF were not in accordance with the

Subcontract Agreements and, if so, whether FEDCON shoulders any responsibility for the

inadequacy of such work platforms. With respect to the 2.2 Project, the issue of such purportedly

inadequate work platforms also implicates FEDCON’s termination of the 2.2 Project Subcontract

Agreement.

           The connection between the parties’ arguments here and the larger factual dispute is

demonstrated by the representations of the parties through their briefing. Citing to the affidavit of

Lorenzo Ellis and the deposition of Kenneth Yerk, GLF maintains that FEDCON was required to

provide GLF with a compacted work platform, which it failed to do. In his affidavit, Mr. Ellis

testified that FEDCON’s failure to supply a “compacted stabilized work platform to GLF” resulted




13
     Specifically, GLF asserts that its REA includes:

                    a) Costs for labor, equipment and supervision costs on days when GLF could not
                    perform at all due to the condition of the work platforms constructed by FEDCON
                    through its subcontractor, HDB; b) costs for the labor and equipment required to
                    move crane mats in the unsuitable conditions of the work platforms constructed
                    by FEDCON not in accordance with the requirements of the Subcontract; and c)
                    costs for the purchase of additional crane mat materials beyond the initial cost
                    included in GLF’s estimate and budget, which additional crane mats were
                    required due to, i) the need to use crane mats throughout the course of the project,
                    ii) the need to replace crane mats that were broken due to the need to remove the
                    crane mats stuck in the mud, and iii) costs incurred to dispose of broken crane
                    mats, all of which were incurred due to the manner in which FEDCON, through
                    HDB, constructed the work platforms.

Doc. 83 at 1–2. Counsel for GLF also explained during oral argument that the claim extends beyond merely crane
mats and serves as one of the elements of damages for breach of contract.

                                                            34
in, among other consequences: (i) costs for the purchase of crane mats materials, which GLF was

required to utilize throughout the extent of its work on the Projects “to try to provide a stable

surface from which to operate its cranes to drive sheet piles, pipe pile and pour concrete”; and (ii)

additional labor that GLF required “to remove crane mats from the muddy surface of the work

platform . . . and move them ahead of the crane to allow for continued operations.” Doc. 84-1 ¶9.

While Mr. Ellis acknowledged that GLF’s estimate for the Projects “included a minimal amount

for crane mats,” he stated that the provided quantities and dollar amounts for crane mats in the

initial estimate was “clearly not intended to include the quantity or cost of crane mats to use with

the operation of the cranes throughout the course of the work, nor was it sufficient to cover the

cost of crane mats that would be needed during the entire course of the Projects.” Id. at ¶11.

Consequently, Mr. Ellis purportedly began “compiling information and documentation for the

purpose of preparing various claims/Requests for Equitable Adjustment (REAs) to be submitted

to [FEDCON], which included GLF’s REA for costs from the manner in which [FEDCON]

prepared the work platform that it provided to GLF. Id. at ¶13. Similarly, Kenneth Yerk testified

during his deposition that GLF did not plan on using crane mats for the entire length of the Projects.

Doc. 86-1 at 82:21-25, 83:1. Mr. Yerk also testified, regarding an August 26, 2014 e-mail to

FEDCON representatives, that GLF was not provided with a stable work platform. Id. at 77:21-

25.

       Defendants counter in their reply that neither of the Subcontract Agreements provide for a

“compacted” work platform. On this basis, Defendants contend that GLF cannot “blame such costs

on FEDCON’s alleged failure to provide sufficient compaction.” Doc. 103 at 5. Defendants

contend that GLF fails to provide any evidence to justify its position that crane mats would have




                                                 35
been appropriate on only part of the project. 14 Of course, these arguments necessarily involve an

analysis of whether FEDCON provided proper work platforms pursuant to the Subcontract

Agreements. Because GLF’s purported crane mats “claim,” as set forth in its request for equitable

adjustment, arises from FEDCON’s purported failure to properly construct the work platforms,

which necessarily involves a finding that the work platforms were indeed improperly designed,

constructed, engineered, or provided, the Court will deny Defendants’ motion for summary

judgment on such basis. A genuine dispute of material fact exists as to this issue, and Defendants

have not carried their burden.

         The Court must address the notice issue, despite this finding, as it has the potential to defeat

GLF’s claim. Turning to the notice issue, Paragraph 10.B of the Subcontract Agreements provides:

                  Any claim of [GLF] for adjustment for changes in the Work or for
                  additional time or compensation must be made in writing and
                  delivered to [FEDCON] within ten (10) days from the date of receipt
                  by [GLF] of the notification of a change or of the requirement to
                  perform specific work or from the date of the event that gives rise to
                  the claim for additional time or compensation unless [FEDCON]
                  grants in writing an additional period of time before the date of final
                  payment under this Subcontract Agreement. If the Owner or the
                  parties fail to agree upon the adjustment to be made, the dispute shall
                  be determined as provided in Paragraph 13 hereof; but nothing
                  provided in this clause shall excuse [GLF] from proceeding with the
                  prosecution of the Work as changed or as directed or required by
                  [FEDCON]. [GLF] shall proceed with prosecution of any portion of
                  the Work which is the subject of a claim or dispute under this
                  paragraph.



14
   Defendants also seek to undercut GLF’s argument by reiterating that “GLF drastically underestimated its costs on
the Projects,” citing their argument for the same in the motion. Doc. 103 at 6. In their motion, Defendants aver that
GLF sustained a “very substantial loss on the 2.2 Project as of July 15, 2015, to the extent that its costs incurred on
the job exceeded the total amount of its subcontract price, despite the fact that it had completed less than 50% of the
work required under the [2.2] Project Subcontract Agreement.” Doc. 72 at 17. GLF’s monthly report from October of
2015 is offered in support. Doc. 72-20. Although broadly claiming that the “Project file is rife with instances were
senior managers with GLF exhorted the field personnel to develop claims against FEDCON for very questionable
reasons,” Defendants represent that detailing such reasons is “not necessary” for the purposes of the motion. Doc. 72
at 17. Defendants contend instead that such issues “will be amply described during trial.” Consequently, the Court
finds this argument, as presented, unpersuasive.

                                                         36
Doc. 72-1 at 6.

        Defendants point out that this language provides that any claim on behalf of GLF for

additional compensation must be made in writing and delivered to FEDCON within ten days of

GLF’s receipt “of the notification of a change or of the requirement to perform specific Work or

from the date of the event that gives rise to the claim for additional compensation” (unless

FEDCON grants an additional period of time before the final payment date in writing). Id.

Defendants point to an e-mail from Kenneth Yerk of GLF to Francesco Senis from September of

2014, GLF’s CEO, to argue that this photograph demonstrates the “first installation of pipe piles

with a GLF crane sitting on timber crane mats on the 2.2 Project.” 15 Doc. 72 at 15. Notably,

Lorenzo Ellis testified in his affidavit that GLF’s initial production work on the project

commenced in July of 2014 with driving sheet piling for the 2.2 Project. Doc. 84-1 ¶8. Defendants

contend that Francesco Senis’ claim letter in April of 2016, shortly before FEDCON terminated

GLF, was the first instance of FEDCON receiving a claim regarding the crane mats from GLF.

This letter indicates that its purpose is to provide FEDCON “with GLF’s claims for additional

compensation for the additional costs that have been incurred due to impacts, actions and inaction

on the part of [FEDCON] in regard to our Subcontract work on the referenced project.” Doc. 72-

18 at 1. The referenced project is only the 1.2a Project, not both projects. Id. GLF’s “claims”

include “Crane matting due to inadequate work platform construction,” which totaled $773,533.84

in an attached claim summary. Id. at 3, 5.

        But GLF contends that notice is not required pursuant to Paragraph 10.B because Paragraph

10.B is inapplicable. Indeed, GLF asserts that crane mats are included in its damages claim against



15
  Mr. Yerk’s e-mail informs Mr. Senis that “we have begun pile driving in 3 out of the 4 work fronts,” informs him
that pile driving on all four work fronts would commence the following week, and attaches photographs of cranes on
crane mats. (Doc. 72-15).

                                                       37
FEDCON as a result of FEDCON’s purported failure to construct the work platforms in

accordance with the Subcontract Agreements. As such, GLF asserts that such breach of contract

damages are being asserted against FEDCON pursuant to Paragraph 13.B of the Subcontract

Agreements, entitled “Disputes,” which provides:

                    Any claim arising out of or related to the Subcontract Agreement,
                    other than those subject to Paragraph 13A, above, shall be submitted
                    to [FEDCON] for an initial decision it its sole discretion. Thereafter,
                    should [GLF] disagree with [FEDCON’s] decision, such claim shall
                    be subject to non-binding mediation, to be held in Orange County,
                    Florida, as a condition precedent to the institution of legal or
                    equitable proceedings by either party. The parties will endeavor to
                    resolve their claims by mediation which, unless the parties agree
                    otherwise, shall be in accordance with the Construction Industry
                    Mediation Rules of the American Arbitration Association currently
                    in effect. No legal or equitable proceeding may be filed until the
                    conclusion of the mediation process and [GLF] agrees that it will
                    stay any such proceeding that is instituted until the completion of
                    the mediation.

Docs. 72-1 at 7; 72-2 at 7. 16

           In turn, Paragraph 13.A of the Subcontract Agreements provides: “The term ‘claim’ as

utilized in this paragraph shall include any request for monetary or other relief, claim, appeal, or

action arising from [GLF] for which Owner has, or may have, responsibility.” Id. Paragraph 13.A

states that, upon GLF’s written request, FEDCON will agree to prosecute all claims submitted by

GLF under the contractual remedial procedures set forth in the Prime Contract on behalf of, and

to the extent required by, GLF. Id. As shown above, such claims are excepted from Paragraph

13.B.

           GLF attempts to distinguish between Paragraphs 10.B and 13.B to support this argument.

GLF first contends that Paragraph 10.B “addresses claims ‘for adjustments for changes in the

Work’ and contemplates the potential for the Contractor submitting such claims to the Owner


16
     The parties agreed to waive the pre-suit mediation requirement. Doc. 83 at 16 n.2.

                                                           38
insofar as the Owner has, or may have, responsibility.” Doc. 83 at 16 (emphasis in original). GLF

asserts that claims arising out of the Subcontract Agreements “that are not related to extra or

changed work” are addressed by Paragraph 13.B, which, unlike Paragraph 10.B, does not impose

a specific time frame for submission of notice. Id. In other words, according to GLF, Paragraph

13.B is applicable because its claims for the incurred additional costs arise from FEDCON’s

purported failure to provide the proper work platforms and therefore “do not involve or include

extra or changed work that could be submitted to the Owner for compensation or prosecuted by

the Contractor.” Doc. 83 at 17. On this basis, GLF contends that it “submitted its damages claims

in relation to FEDCON’s failure to construct the work platforms in accordance with the

Subcontracts” in April of 2016. Presumably, GLF refers to the April 29, 2016 letter from GLF

President and CEO Francesco Senis to David Boland. As previously mentioned, this letter appears

to address only the 1.2a Project. However, there are other e-mails or letters from GLF to FEDCON

addressing work platform issues for the Projects.

       Despite GLF’s characterization, Paragraph 10.B addresses more than merely “extra or

changed work.” Id. The plain language of the Paragraph, as amended by the parties, demonstrates

that it also addresses claims by GLF for additional compensation. Thus, while Paragraph 10.B

previously addressed only claims for changes in the work, the parties amended it to include claims

for additional compensation. Defendants contend that GLF’s framing of its claim for crane mat

costs clearly falls within the scope of 10.B because GLF seeks “additional compensation” in the

form of extra costs relating to additional labor and materials.

       GLF responds that, in the alternative, even if 10.B applies, it provided sufficient notice

under this Paragraph. Mr. Ellis testified through his affidavit that GLF continuously provided

notice to FEDCON regarding “impacts to GLF’s work due to the failure by [FEDCON] to properly



                                                 39
construct the work platform that was to be provided” under the Subcontract Agreements. Doc. 84-

1 ¶10. Several e-mails and letters are attached to the affidavit. Mr. Ellis asserts that, in addition to

the attached e-mails and letters, the purportedly substandard condition of the work platforms and

their effect on GLF’s performance was “discussed at most jobsite subcontractor meetings” and

often served as “the subject of informal discussions on site” with FEDCON’s supervisory

personnel. Of course, to the extent that Paragraph 10.B is applicable, such in-person conversations

are insufficient because Paragraph 10.B requires written notice.

       There are several significant communications among the provided e-mails and letters.

These letters and e-mails address both the 1.2a Project and the 2.2 Project. Regarding the 1.2a

Project, there is an e-mail from Kenneth Yerk to PJ Pearson, project manager of FEDCON, dated

October 27, 2014, stating that FEDCON has failed to provide and maintain the requisite work

platform. The e-mail states that GLF has requested “the need for the platform to be constructed in

accordance with our agreement” several times. Doc. 84-2 at 4. The subject line of the e-mail

references the 1.2a Project. This e-mail shows that GLF advised FEDCON of FEDCON’s

purported failure to supply the work platforms for the 1.2a Project at least on October 27, 2014, if

not earlier. There is also a letter from Lorenzo Ellis to Emile Lang of FEDCON, dated June 29,

2016, regarding “the temporary work platforms and FEDCON’s preparation and maintenance

thereof” for the 1.2a Project. Id. at 26. According to the letter, GLF was performing “remedial

measures to the work platform such as crane matting” to “mitigate the impact of delays to date that

are FEDCON’s responsibility.” Id. The letter advises that “GLF will be seeking reimbursement

for additional costs and time incurred” with respect to these issues on the 1.2a Project. Of course,

these materials are in addition to the April 29, 2016 letter from Francesco Senis to David Boland,

which advised of the crane matting claim for the 1.2a Project, and a June 27, 2016 e-mail from



                                                  40
Lorenzo Ellis to Emilie Lang, which notified FEDCON that GLF would be seeking “compensation

for costs incurred as a result of [FEDCON’s] failure to provide the temporary structures” per the

Subcontract Agreement. Doc. 72-19.

       As for the 2.2 Project, there is an e-mail from Kenneth Yerk to Mark Ferguson of

FEDCON, dated April 30, 2015, advising Mr. Ferguson that FEDCON was responsible for

providing a sufficient work platform to perform the work and that FEDCON had “failed to

cooperate and provide such modifications to safely perform the work” at Monolith 17 for the 2.2

Project. Id. at 16. Significantly, the e-mail provides: “The notice and pictures, attached, adheres to

our formal notice requirement in accordance with our subcontract agreement.” Id. This letter

demonstrates that GLF advised FEDCON of FEDCON’s purported failure to supply the work

platforms for the 2.2 Project at least on October 27, 2014, if not earlier. Also included among these

materials is a letter, dated December 31, 2015, from Francesco Senis to David Boland regarding

the 2.2 Project. The letter provides that “FEDCON has failed to properly design the work platform

and access road and this failure has greatly impacted GLF’s production.” Id. at 19. The letter

further states that FEDCON has not “corrected this condition” and that GLF believes that

FEDCON’s actions or inactions “equate to active interference” and GLF was “documenting the

daily impacts to be submitted upon project completion.” Id.

       Ultimately, this review of the parties’ arguments and accompanying materials

demonstrates that the Court need not decide for purposes of this Order whether Paragraph 10.B or

Paragraph 13.B is the proper avenue. Defendants have not carried their burden on summary

judgment, as a genuine issue of material fact exists as to the sufficiency of the purported notices.

Whether GLF’s communications contain the requisite content to constitute placing FEDCON on

notice of GLF’s crane mat claims is genuinely disputed. Relatedly, even if Paragraphs 10.B and



                                                 41
13.B are not mutually exclusive and Paragraph 10.B is applicable, as Defendants argue, a genuine

issue of material fact exists as to whether GLF timely provided notice to FEDCON. Defendants

have not sufficiently demonstrated the absence of a genuine issue of material fact regarding GLF’s

purported failure to timely submit notices for the 1.2a Project and the 2.2 Project. By way of

example, Defendants claim, without specifying which Project, that, based on GLF’s provided e-

mails and letters, GLF was required to submit notice as early as October of 2014. Significantly,

though, GLF cites this correspondence among its evidence demonstrating that GLF provided

sufficient notice to FEDCON. 17 Additionally, Defendants’ argument that GLF’s crane mat claim

is nonsensical in light of evidence of GLF’s intent to supply and use crane mats from the outset of

the Projects is unpersuasive. As previously mentioned, GLF contends that it seeks the crane mat

related costs arising from FEDCON’s purported breach of the Subcontract Agreements.

“[D]amages are recoverable so long as the actual consequence of breach of contract could have

been reasonably expected to follow from the breach.” 18 Bland, 206 F. Supp. 2d at 1211. Nor does

the Court find persuasive Defendants’ argument that GLF’s purported efforts to provide notice

must fail because its “crane mat claim was not mentioned as a potential claim in GLF’s monthly



17
   Defendants argue that GLF failed to abide by a condition precedent in the Subcontract Agreements, which was
providing timely notice of claims. “A condition precedent is an act or event, other than a lapse of time, that must occur
before a binding contract will arise.” Land Co. of Osceola Cnty., LLC v. Genesis Concepts, Inc., 169 So. 3d 243, 247
(Fla. 4th DCA 2015) (internal quotation marks omitted). “A condition may be either a condition precedent to the
formation of a contract or a condition precedent to performance under an existing contract.” Id. (internal quotation
marks omitted and original emphasis removed). “Conditions precedent to an obligation to perform are those acts or
events, which occur subsequently to the making of a contract, that must occur before there is a right to immediate
performance and before there is a breach of contractual duty.” Id. (internal quotation marks omitted and original
emphasis removed). Condition precedents are generally unfavored, and courts will only construe provisions as such
based on the plain, unambiguous language or by necessary implication. Id. In light of these applicable principles, the
language of the Subcontract Agreements, Defendant’s terse argument, and GLF’s arguments in its response,
Defendants fail to sufficiently establish the notice provision of Paragraph 10.B serves as a condition precedent.
18
   Defendants also argue that GLF waived its right “to bring a claim based on the crane mats issue” because it
repeatedly took “affirmative actions consistent with the understanding that providing the crane mats was its
‘obligation’ under the Subcontracts at issue.” Doc. 72 at 16–17. For the same reasons set forth above, the Court finds
this argument unpersuasive.


                                                          42
project report to its parent corporation until April 2016.” Doc. 72 at 17. Defendants cite the April

29, 2016 letter regarding the 1.2a Project from GLF to Boland, not GLF’s parent corporation, in

support of this contention. The Court has already evaluated this letter in the context of the other

correspondences mentioned above.

        Thus, what notice FEDCON received and whether such notice was sufficient to satisfy the

requirements of the Subcontract Agreements is genuinely disputed. See Lake Eola Builders, LLC

v. The Metropolitan at Lake Eola, LLC, No. 6:05-cv-346-Orl-31DAB, 2006 WL 1360909, at *1

(M.D. Fla. May 17, 2006) (holding that contractor’s e-mails and meeting minutes containing

notices of events that caused delays and, in some instances, estimates of the extent of such delays,

along with memorandum from owner’s project manager regarding various delay issues, raised

genuine dispute of material fact as to “what notice [the owner] received and whether such notice

was sufficient to satisfy the requirements of the Contract”). Accordingly, for all of the foregoing

reasons, Defendants’ motion for summary judgment is due to be denied.

             C. F&D’s Motion for Summary Judgment 19

        F&D seeks summary judgment on “all claims asserted against F&D by FEDCON.” Doc.

74 at 1–2. As previously mentioned, FEDCON filed two counterclaims against F&D: one for the

1.2a Project and one for the 2.2 Project. This motion focuses only on the 2.2 Project, however. It

is undisputed that, pursuant to the terms of the 2.2 Project Subcontract Agreement, GLF, as

principal, and F&D, as surety, executed and delivered to FEDCON a payment and performance

bond. Doc. 101 ¶12. FEDCON asserted a counterclaim against F&D pursuant to this bond, alleging



19
   Although styled as “GLF Construction Corporation’s and Fidelity and Deposit Company of Maryland’s Dispositive
Motion for Summary Judgment,” the Court interprets the motion to be on behalf of F&D, given the arguments therein.
As F&D points out, GLF joined in the motion only to the extent that “FEDCON has failed to mitigate its damages.”
However, the motion “concerns the issue of F&D’s obligations under the bond being absolved” and “strictly relates
to the claims asserted by FEDCON against the bond issued by F&D.” The Court finds this reasoning persuasive and
declines to strike the motion.

                                                       43
that F&D materially breached the terms of the bond by failing to complete performance of the

work under the 2.2 Project Subcontract Agreement following FEDCON’s default termination of

such Agreement. GLF II, Doc. 66 ¶37. For the reasons set forth below, the motion is due to be

denied.

          A summary of the pertinent facts is warranted. FEDCON issued the Notice of Default to

GLF on May 23, 2016. Doc. 101 ¶22. A copy of this letter was sent to F&D, as GLF’s surety for

the payment and performance bond for the 2.2 Project. Docs. 74 at 3; 91 at 2. F&D responded to

the Notice of Default on May 26, 2016. Doc. 74-4. In its response to this letter, F&D explained

that FEDCON had not included the requisite information required “in a situation such as this” and

F&D was “uncertain as to the exact nature and severity of the current performance problems

involved.” Id. at 1. Consequently, F&D requested FEDCON to provide executed copies of the

payment bond and performance bond, underlying contractual documents, job schedules, and

similar information so that F&D could “understand the exact situation under the contract terms.”

Id. FEDCON issued the Notice of Termination on the following day. Doc. 74-5. A copy of the

Notice of Termination was sent to F&D. Docs. 74 at 3; 74-5 at 2; 91 at 6. F&D responded to the

Notice of Termination on May 31, 2016, stating that F&D had begun its investigation. Doc. 74-6

at 1. F&D also reiterated its request for the information referenced in its May 26, 2016 letter,

emphasizing that F&D’s receipt of such information was a crucial component of its investigation

and necessary to respond appropriately to FEDCON’s letter. Id. It is undisputed that FEDCON

subsequently filed a lawsuit against both GLF and F&D in Florida’s Ninth Judicial Circuit Court

on June 9, 2016, but F&D did not receive notice of the lawsuit until June 15, 2016. Doc. 101 ¶28.

This lawsuit included a nearly identical claim for breach of bond against F&D, which alleged that

F&D materially breached the terms of the bond by failing to complete performance of the work



                                               44
under the 2.2 Project Subcontract Agreement following the Agreement’s termination. Doc. 74-7

¶¶30–35.

         Two days later, on June 11, 2016, F&D acknowledged receipt of a letter from FEDCON,

dated May 31, 2016, which enclosed certain documentation regarding GLF’s performance. Doc.

74-8 at 1. F&D emphasized that it was reviewing this documentation and continuing with its

investigation of the claim. Id. In addition to requesting documentation from GLF, F&D requested

further documentation from FEDCON. Id. The letter stated that F&D was “entitled to a reasonable

amount of time to review the requested documents once they are produced.” Id. On June 17, 2016,

FEDCON entered into a subcontract agreement with Kirkland Concrete, LLC, pursuant to which

Kirkland was required to “complete floodwall structures from Monolith 072 through Monolith

118.” 20 Doc. 74-9 at Ex. A. F&D alleges that FEDCON entered into this subcontract without any

notice to F&D. Doc. 74 at 4. On or about June 21, 2016, F&D conducted a site visit of the 2.2

Project. Doc. 74-10 at 24:2–16. F&D also claims that it did not have knowledge that FEDCON

had contracted with Kirkland at this point. Doc. 74 at 4.

         On July 20, 2016, FEDCON entered into a subcontract agreement with Bo-Mac

Contractors, LTD. Doc. 74-11 at 1. This subcontract agreement’s scope of work addresses sheet

piling and states that the work commences at Monolith 072 and proceeds to the end of the project. 21

Doc. 74-11 at Ex. A. F&D asserts that Bo-Mac did not begin work until several weeks after


20
  The subcontract agreement provides that the work is limited to: “(1) concrete foundations for Monoliths 042, 043,
and 044 . . . (2) concrete walls for Monoliths 039, 040, 041, 042, 043, and 44; (3) complete floodwall structures from
Monolith 072 through Monolith 118; and (4) all concrete slope pavement and concrete scour protection for the entire
project.” Doc. 74-9 at Ex. A. The subcontract agreement also required Kirkland work to be “tied-in seamlessly with
any existing work performed by others.” Id.
21
   The subcontract agreement’s scope of work further provides, “All the sheet piling at Monoliths 072, 073, and 074
and a portion of the sheet piling at Monolith 075 has been completed by others. Additionally, nine (9) of the fifteen
(15) pipe piles at Monolith 072 have been driven by others. All new work performed by the Subcontractor shall be
tied-in seamlessly with any existing work performed by others.” Doc. 74-11 at Ex. A.


                                                         45
entering into this subcontract agreement. 22 Doc. 74 at 5. Furthermore, FEDCON entered into a

subcontract with Anders Construction on October 27, 2016, regarding pipe piling, welding, and

tension connectors for the 2.2 Project. Doc. 74–12 at Ex. A. F&D asserts that FEDCON entered

into these subcontracts without providing notice to F&D. Doc. 74 at 4–5.

         F&D argues that FEDCON’s choice to unilaterally complete the bonded 2.2 Project

Subcontract Agreement without providing notice to F&D “deprived F&D of its performance rights

under the bond[,] absolving F&D of any duties under the bond.” Id. at 2. F&D argues that

FEDCON materially breached the bond by not providing F&D with the requisite opportunity to

analyze or weigh its options under the bond’s terms. Id. at 9. F&D highlights that FEDCON filed

suit against F&D less than two weeks after issuing the Notice of Termination. According to F&D,

FEDCON had already hired completion contractors during the infancy of F&D’s investigation, as

well. Id. Finally, F&D asserts that FEDCON’s material breach caused significant prejudice to F&D

and GLF, chiefly citing FEDCON’s “prematurely” hired replacement contractors and

acknowledgments that FEDCON would not have incurred certain damages if F&D would have

been allowed to complete its investigation and obtain a replacement contractor. Id. at 11–12. F&D

asserts that FEDCON failed to mitigate its damage as a result, which constitute the damages that

FEDCON now seeks from F&D and GLF. Id. at 12.

         FEDCON argues that F&D failed to carry its burden of demonstrating the absence of a

genuine issue of material fact regarding whether F&D is excused from its obligation under the

performance bond and, even if F&D carried such burden, FEDCON’s submitted evidence and facts

preclude summary judgment in favor of F&D. Doc. 91 at 9. FEDCON first asserts that F&D fails


22
   David Boland testified during his deposition that he believed that Bo-Mac did not actually mobilize to begin its
performance until later on, but stated that he would ultimately “defer to the project documents.” Doc. 74-13 at 158:1–
9.


                                                         46
to demonstrate that it was not provided sufficient notice under the performance bond. In support,

FEDCON highlights that the performance bond incorporates the 2.2 Project Subcontract

Agreement by reference. Id. at 5, 12. Consequently, FEDCON argues that the 2.2 Project

Subcontract Agreement, as incorporated into the performance bond, explicitly permits the action

taken by FEDCON and none of the provisions require a set notice period to F&D, as surety. Doc.

91 at 12. On this basis, FEDCON maintains that it acted in strict compliance with the contract

documents, including the bond. Id. at 13.

       FEDCON also asserts that F&D fails to demonstrate that it was otherwise inhibited from

exercising its options under the performance bond. According to FEDCON, nothing about the

filing of the lawsuit in Florida’s Ninth Judicial Circuit Court concluded F&D’s investigation or

affected F&D’s ability to investigate GLF’s default and termination. Id. at 16. FEDCON also

points to evidence demonstrating that F&D continued its investigation through mid-August of

2016 and its decision to direct its fact-finding through discovery following the filing of the lawsuit.

Id. F&D purportedly was not aware of the hiring of Kirkland until mid-August, and thus, FEDCON

argues, such hiring could not have inhibited F&D’s exercise of its options under the performance

bond. Id.

       Finally, at oral argument, F&D identified a paragraph of the bond addressing F&D’s rights

in the event of GLF’s default as the provision of the bond which FEDCON breached. Specifically,

F&D argued that the paragraph sets forth F&D’s rights and FEDCON deprived F&D of such

rights. While F&D makes a passing reference to this paragraph in its motion, its argument is

primarily grounded in the development of Florida suretyship case law, rather than the express

terms of the bond. However, as discussed above, FEDCON argues that its actions strictly complied

with the express terms of the 2.2 Project Subcontract Agreement, as incorporated into the bond.



                                                  47
Given the nature of the claim, the Court necessarily will address the plain language of the entire

agreement first.

       The purpose of a performance bond, such as the bond here, “is to guarantee the completion

of the contract upon default by the contractor.” Am. Home Assurance Co. v. Larkin General Hosp.,

Ltd., 593 So.2d 195, 198 (Fla. 1992). “Ordinarily a performance bond only ensures the completion

of the contract.” Id. “A bond is a contract and, therefore, a bond is subject to the general law of

contracts.” Id. at 197. “The intent of the parties to the contract should govern the construction of a

contract.” Id. Furthermore, “[i]t is a generally accepted rule of contract law that, where a writing

expressly refers to and sufficiently describes another document, that other document, or so much

of it as is referred to, is to be interpreted as part of the writing.” OBS Co. v. Pace Constr. Corp.,

588 So. 2d 404, 406 (Fla. 1990). Courts are required to “read provisions of a contract harmoniously

in order to give effect to all portions thereof.” City of Homestead v. Johnson, 760 So.2d 80, 84

(Fla. 2000).

       “[T]he surety’s liability for damages is limited to the express terms of the bond. Florida

courts have long recognized that the liability of a surety should not be extended by implication

beyond the terms of the contract, i.e., the performance bond.” Am. Home Assurance Co., 593 So.2d

at 198 (internal citation omitted). Indeed, upon default, “the terms of the performance bond control

the liability of the surety.” Id. “When the unambiguous language of a contract sets forth the manner

in which a party must exercise a remedy in the event of a default, the party is bound by and must

strictly adhere to the language.” Sch. Bd. of Escambia Cnty., Fla. v. TIG Premier Ins. Co., 110 F.

Supp. 2d 1351, 1353 (N.D. Fla. 2000) (citing Colony Square Co. v. Prudential Ins. Co. of Am.,

843 F.2d 479, 481 (11th Cir. 1988)). “Accordingly, failure to adhere to a performance bond

notification requirement is a material breach, resulting in the loss of an obligee’s rights under the



                                                 48
bond.” Id. (citing Ins. Co. of N. Am. V. Metro. Dade Cnty., 705 So.2d 33, 35 (Fla. 3d DCA 1997)).

“[U]nder Florida law, a surety is relieved of its obligation if the obligee/contractor fails to give the

notice that is required by the bond.” CC-Aventura, Inc. v. Weitz Co., LLC, 492 F. App’x 54, 56

(11th Cir. 2012) (emphasis added) (citing Dooley & Mac Constructors, Inc. v. Devs. Surety &

Indemn. Co., 972 So.2d 893 (Fla. 3d DCA 2007)).

       The bond’s terms preliminarily provide that the purpose of the bond is to provide protection

to FEDCON, as the contractor, in the event of a default by GLF, as the sub-contractor, under the

2.2 Project Subcontract Agreement. Doc. 74-2 at 1. This purpose is consistent with the general

purpose of performance bonds. The bond next addresses the event of such default:

               [T]here shall be no liability on the part of [GLF] or [F&D] under
               this bond to [FEDCON], or either of them, unless [FEDCON] shall
               make payments to [GLF], or to [F&D] in case it arranges for
               completion of the [2.2 Project] Subcontract Agreement upon default
               of [GLF], in accordance with the terms of said Subcontract
               Agreement as to payments, and [FEDCON] shall perform all the
               other obligations required to be performed under said Subcontract
               Agreement at the time and in the manner therein set forth.

Id. Furthermore, the bond provides that the obligation is null and void if GLF:

               1. Shall promptly and faithfully perform all of the undertakings,
               covenants, terms, conditions, and agreements of said [2.2 Project]
               Subcontract Agreement during the original term of the Subcontract
               Agreement and any extensions thereof; and during the life of any
               warranty, guaranty, and indemnification required under the
               Subcontract Agreement; and

               2. Shall promptly pay [FEDCON] all losses, costs, and damages
               (including, without limitation, damages resulting from delay in the
               performance of the Subcontract Agreement and damages from
               failure to discharge warranty, guaranty, and indemnity obligations),
               including all litigation-related costs and attorneys’ fees that
               [FEDCON] may suffer by reason of [GLF’s] default, and shall
               further fully reimburse and repay [FEDCON] for all outlays and
               expenses that [FEDCON] may incur in curing any default or alleged
               default.



                                                  49
Id. Otherwise, however, the obligation remains in full force, but subject to the following relevant

condition:

                                               ...

               2. Whenever [GLF] shall be, or declared by [FEDCON] to be, in
               default under the [2.2 Project] Subcontract Agreement, [FEDCON]
               having performed [FEDCON’s] obligation thereunder, [F&D] shall
               promptly cause the default to be remedied; or shall (a) complete the
               Subcontract Agreement in accordance with its terms and conditions;
               or (b) promptly obtain a bid or bids for submission to [FEDCON]
               for completing the Subcontract Agreement in accordance with its
               terms and conditions, and upon the determination by [FEDCON]
               and [F&D] of the lowest responsible bidder, arrange for a
               Subcontract Agreement, herein after called “Subcontract of
               Completion,” between such bidder, hereinafter called
               “Subcontractor,” and [FEDCON], and [F&D] shall make available
               as such work progresses (even though there should be a default or a
               succession of defaults under the Subcontract or Subcontracts of
               Completion arranged under this paragraph) sufficient funds to pay
               the costs of completion under the terms of said Subcontract of
               Completion less the balance of the subcontract price and taking into
               consideration other costs and damages for which [F&D] may be
               liable hereunder . . . .

Id.

       The focus is on this condition not only because F&D identified this paragraph as the

provision of the bond that FEDCON breached, but because FEDCON issued the Notice of

Termination to GLF, terminated the 2.2 Project Subcontract Agreement for GLF’s default, and

made a claim to F&D for GLF’s performance. As the language above shows, when GLF is in

default, or is declared by FEDCON to be in default, under the 2.2 Project Subcontract Agreement,

FEDCON having performed its obligation thereunder, F&D must either promptly cause the default

to be remedied; or (a) complete the 2.2 Project Subcontract Agreement in accordance with the

terms and conditions therein; or (b) promptly obtain a bid or bids for submission to FEDCON for

completion of the 2.2 Project Subcontract Agreement in accordance with its terms and conditions

and, upon the determination by both FEDCON and F&D of the lowest responsible bidder, arrange

                                                50
for a subcontract agreement between such bidder and FEDCON, with F&D making available as

the work progresses sufficient funds to pay the costs of completion under such subcontract

agreement. These options are F&D’s rights under the express terms of the bond in the event of

GLF’s default.

         The analysis does not stop there, however, because the bond also incorporates the 2.2

Project Subcontract Agreement. Doc. 74-2 at 1. Thus, a review of any pertinent provisions of the

2.2 Project Subcontract Agreement, which must be read harmoniously, is necessary. The 2.2

Project Subcontract sets forth the procedure that FEDCON utilized to issue the Notice of Default

and Notice of Termination to GLF. 23 Specifically, Paragraph 8.A of the 2.2 Project Subcontract

Agreement provides:

                  Should [GLF] breach or fail to perform any of its obligations and
                  undertakings herein, including, but not limited to, at any time . . . (5)
                  Failing to proceed with the Work in the sequence directed by
                  [FEDCON]; (6) Failing to prosecute the Work with promptness and
                  diligence; (7) Causing stoppage, delay, or interference to the work
                  of [FEDCON] or another subcontractor; [or] (8) Failing to perform
                  the Work in compliance with the Contract Documents . . . then in
                  any such events, each of which shall constitute a material breach or
                  default of [GLF], [FEDCON] shall have the right, to the extent
                  permitted by law, and in addition to any other rights and remedies
                  provided by law, or under this Subcontract Agreement, after giving
                  seventy-two (72) hours written notice and curative period to any or
                  all of the following remedies or courses of action without further
                  notice.




23
  The 2.2 Project Subcontract Agreement also has a paragraph addressing the bonds. Doc. 74-1 at 10. This paragraph
merely provides that GLF must furnish a corporate surety performance bond and payment bond at its expense in the
amount of $10,517,859.50 to FEDCON on the forms provided by FEDCON. Id. F&D and GLF executed the
performance bond utilizing the form provided. Doc. 74-2 at 1. This paragraph also states that such bond is conditioned
upon, among other things, “the full and faithful performance of [the 2.2 Project Subcontract Agreement] and upon the
payment by [FEDCON] of all liabilities by it incurred in the performance of [the 2.2 Project Subcontract Agreement]
and to [FEDCON] of any and all damages or forfeitures which may be sustained by reason of nonperformance or
malperformance on the part of [GLF] of any of the provisions, covenants, or conditions” of the 2.2 Project Subcontract
Agreement. Doc. 74-1 at 10.

                                                         51
Doc. 74-1 at 4. This paragraph proceeds to list the following remedies available to FEDCON in

such event:

               (1) Expedite the Work in any way or manner whatsoever; (2)
               Complete any portion of this Subcontract Agreement and the Work
               provided for herein; . . . or (5) Declare this Subcontract Agreement
               to be materially breached by [GLF] and terminated, and contract for
               the completion of the Work with such persons, firms, or
               corporations as shall be necessary in the opinion of [FEDCON]. All
               costs whatsoever associated with completion of the Work or failure
               by [GLF] for any reason shall be charged against [GLF] and its
               surety including ten percent (10%) overhead and five percent (5%)
               profit and both [GLF] and its surety, if any, agree to pay [FEDCON]
               those costs as well as any other damages, expenses, interest, court
               costs, reasonable attorneys’ fees, legal assistants’ fees, expert
               witness fees and costs whether before filing suit, after filing suit, on
               any appeal, or in any bankruptcy. If [GLF] is not in breach, then
               such termination shall be deemed a termination for convenience
               pursuant to Paragraph 11.B hereof.

Id. at 4–5.

        Thus, when reading the 2.2 Project Subcontract Agreement and the bond together, it is

evident that the former sets forth the procedure by which FEDCON may issue a default notice and

curative period to GLF in the event of GLF’s breach or failure to perform any of its obligations,

which may subsequently result in FEDCON declaring GLF to have materially breached the 2.2

Project Subcontract Agreement and terminating the same. Pursuant to the bond, once GLF is in

default or declared to be in default under the terms of the 2.2 Project Subcontract Agreement by

FEDCON, with FEDCON having performed its obligation thereunder, F&D must proceed with its

options under the bond. As explained in further detail below, however, such default does not entitle

FEDCON to prevent the ability of F&D, as surety, to protect itself pursuant to the options granted

to it under the bond.

        The above-discussed language of the bond and the 2.2 Project Subcontract Agreement is

imperative to understanding the rights granted to F&D and FEDCON thereunder. FEDCON sent


                                                 52
the Notice of Default to GLF on May 23, 2016. 24 The Notice of Default indicated that GLF

“continue[d] to remain in default” under the terms of the 2.2 Project Subcontract Agreement for

its purported failure to recommence the work south of Monolith 072. Doc. 74-3 at 1. Contending

that GLF’s alleged failure to recommence the work constituted a breach or failure to perform under

Paragraph 8.A of the 2.2 Project Subcontract Agreement, FEDCON provided GLF with the

requisite seventy-two hour notice and cure period thereunder, warning that FEDCON would

declare the 2.2 Project Subcontract Agreement to be materially breached and terminated “unless

GLF cure[d] its default” within such notice period. Id. Finally, consistent with the language of

Paragraph 8.A, the letter advised that all costs incurred by FEDCON arising from GLF’s purported

failure to perform and default would be “charged to GLF and its surety, including ten percent

overhead and five percent profit.” Id. Thus, the letter clearly indicated that GLF was in default and

FEDCON was invoking the applicable mechanism under the 2.2 Project Subcontract Agreement

for addressing GLF’s default.

         The letter also indicates that FEDCON forwarded a copy to F&D’s claims department,

thereby placing F&D on notice of the default, as envisioned by the terms of the bond. 25 Indeed,


24
   In his declaration, offered in support of FEDCON’s response to F&D’s motion for summary judgment, David
Boland contends that FEDCON initially notified F&D of GLF’s continuing default by a letter, dated February 29,
2016. Doc. 91-1 ¶14. The content of this letter is unclear, as neither party provided the letter to the Court. Regardless,
as the parties have narrowed their focus for purposes of F&D’s motion for summary judgment on the Notice of Default
and Notice of Termination, the Court shall do the same.
25
  Neither party directly addresses whether the Notice of Default or Notice of Termination provided the requisite notice
to invoke F&D’s obligations under the bond. “A declaration of default sufficient to invoke the surety’s obligations
under the bond must be made in clear, direct, and unequivocal language.” L&A Contracting Co. v. S. Concrete Servs.,
Inc., 17 F.3d 106, 111 (5th Cir. 1994) (applying Florida law). “Given the consequences that following a declaration
of default, it is vital that the declaration be made in terms sufficiently clear, direct, and unequivocal to inform the
surety that the principal has defaulted on its obligations and the surety must immediately commence performing under
the terms of the bond.” Id. As stated herein, both notices, which were sent to F&D, advised of GLF’s purported default,
explained the purported nonperformance, and received responses from F&D. F&D contends that the Notice of
Termination demanded that “F&D discharge its obligations under the terms of the Bond.” Doc. 74 at 3. To the extent
that F&D seeks to argue that the notices did not provide the sufficient notice, it has not raised the issue or carried its
requisite burden for demonstrating that it is entitled to summary judgment on FEDCON’s breach of bond claim as a
result of any failure of either notice to provide requisite notice. Accordingly, the Court will presume for purposes of
this Order that the notices are sufficient in this respect. See Woodfork v. Marine Cooks & Stewards Union, 642 F.2d

                                                           53
the parties stipulate that a copy of the Notice of Default was sent to F&D. F&D’s response thereto

clearly indicates that it understood the Notice of Termination to serve as notice of GLF’s default.

Although F&D admitted in its response letter that it was unsure as to the severity of GLF’s

purported performance problems, it nonetheless acknowledged the seriousness of “[n]otices of

potential defaults and/or terminations.” Doc. 74-4 at 1. The letter indicated that F&D had initiated

an investigation, as F&D requested further information for purposes of such investigation. The

letter included a reservation of rights, stating that F&D was conducting its activities “under a full

reservation of rights, claims, and defenses pursuant to the terms of the bond, the contract and the

law.” Doc. 74-4 at 2.

         The Notice of Termination likewise informed F&D that GLF had been terminated for

default. One day after F&D’s response letter, FEDCON issued the Notice of Termination, in

which, pursuant to Paragraph 8.A, FEDCON advised that: (i) it was terminating the 2.2 Project

Subcontract Agreement for GLF’s default; (ii) GLF had refused to recommence the work south of

Monolith 071; (iii) GLF’s refusal to recommence the work constituted a material breach of the 2.2

Project Subcontract Agreement; and (iv) all costs incurred by FEDCON as a result of GLF’s failure

to perform, default, and termination would be charged to GLF and F&D, inclusive of ten percent

overhead and five percent profit. Doc. 74-5 at 1–2. A copy of the Notice of Termination was sent

to F&D. F&D responded thereafter, once again acknowledging its investigation into FEDCON’s

claim of GLF’s nonperformance, requesting further information, and proceeding under a

reservation of rights. The subsequent letter from F&D on June 11, 2016, which requested further

information from FEDCON, advised FEDCON that F&D was “entitled to a reasonable amount of



966, 978 (5th Cir. 1981) (“It is not the duty of the trial court to ferret out every possibly theory on which a party might
recover and to put the party on notice of the facts that might support such a theory.”)


                                                           54
time to review the requested documents once they are produced.” Doc. 74-8 at 1. Thus, as of June

11, 2016, F&D had not exercised its options under the bond. And, as discussed extensively above,

F&D did not exercise its performance options under the bond thereafter. Of course, the parties

offer opposing justifications for F&D’s failure to do so. The evidence demonstrates that FEDCON

entered into subcontract agreements with Kirkland, Bo-Mac, and Anders on June 17, 2016, July

20, 2016, and October 27, 2016, respectively. In his declaration, David Boland admitted that each

of these subcontracts was for work previously within GLF’s scope of work. Docs. 74-, 74-11, 74-

12.

         Placing aside any analysis regarding the merits of FEDCON’s decision to issue the Notice

of Default and Notice of Termination to GLF, FEDCON utilized the procedure under Paragraph

8.A of the 2.2 Project Subcontract Agreement to issue the Notice of Default and Notice of

Termination to GLF and F&D. The bond, by its plain language, provides that when GLF is in

default, or declared by FEDCON to be in default, under the 2.2 Project Subcontract Agreement,

with FEDCON having performed its obligations thereunder, F&D must pursue one of the provided

options. As FEDCON points out, neither the 2.2 Project Subcontract Agreement nor the bond

expressly require FEDCON to give to F&D the type of notice allegedly absent here. 26 FEDCON

argues that the analysis should end here, citing to Dooley v. Mack Constructors, Inc. v. Developers

Surety & Indemnity Co., 972 So.2d 893 (Fla. 3d DCA 2007), in support of its argument that the

fact that FEDCON acted in strict compliance with the 2.2 Project Subcontract Agreement, which




26
   A harmonious reading of the 2.2 Project Subcontract Agreement and the bond also reveals that Paragraph 10.A of
the 2.2 Project Subcontract Agreement, which addresses changes in the work, does not require the surety to receive
notice. Doc. 74-1 at 5. Specifically, this paragraph provides, in part, that FEDCON may issue a written order changing
the Contract Documents and/or the terms of the Prime Contract without invaliding the 2.2 Project Subcontract
Agreement and without providing notice to F&D. Id.

                                                         55
was incorporated into the bond, disposes of F&D’s arguments under Florida law. The Court

disagrees.

       In Dooley, a general contractor was the obligee on a performance bond issued by

Developers Surety and Indemnity Company on behalf of a masonry subcontractor. 972 So.2d at

894. The contractor-obligee failed to notify the surety of its purported right to cure the

subcontractor’s default by completing the masonry work by itself or otherwise arranging for the

completion of the masonry work. Id. The bond in Dooley provided, in part: “Whenever

Subcontractor shall be, and declared by Obligee to be in default under the Subcontract, the Obligee

having performed its obligations thereunder, the Surety may promptly remedy the default or shall

promptly” perform other options. Id. at 894 n.1. Additionally, the subcontract, which was made

part of the entire agreement, provided that the contractor had the option, but not the obligation, to

notify the subcontractor that, upon its failure to satisfactorily improve the rate of progress after

forty-eight hours’ notice, the contractor had the right to declare the subcontract breached and take

charge of and complete the performance of the work with such persons, firms, or corporations as

the contractor deemed necessary. Id. at 895. The subcontract further provided: “The Subcontractor,

its surety, and any bond shall be liable to all losses, damages, and expenses, including attorneys’

fees and costs incurred in the prosecution or defense of any action, suit, or arbitration incurred by

or resulting to the Contractor on the above account.” Id. (emphasis added).

       The majority concluded that, although the contractor’s failure to notify the surety would

normally have resulted in a termination of the surety’s obligations, such a rule was inapplicable in

light of the subcontract’s language. Id. at 894. The majority reasoned that reading the entire

agreement together as a whole demonstrated that the contractor-obligee had the option of either

calling upon the surety or, as it did, cure the subcontractor’s default itself and subsequently hold



                                                 56
the “surety, and [the] bond . . . liable to all losses, damages, and expenses,” without providing

notice to the surety, which the subcontract simply did not mandate. Id. (internal quotation marks

and original emphasis omitted). Accordingly, the majority reversed the trial court’s entry of

summary judgment in favor of the surety and remanded with instructions to enter summary

judgment for the contractor-obligee.

       A sharply worded dissent criticized the majority’s holding, emphasizing that the majority

misconstrued the contract documents, thereby improperly converting the bond into an insurance

policy. Id. at 896. The dissent recognized the absence of any language in the subcontract that

supplanted the notice provisions of the bond. Id. Significantly, under the bond, if the surety did

not proceed to remedy the subcontractor’s default with “reasonable promptness,” the surety would

be deemed to be in default on the bond fifteen days after receipt of any additional written notice

to the surety from the obligee demanding that the surety perform its obligations pursuant to the

bond, at which point the obligee would be entitled to enforce any remedy available to it. Id. at 898.

Thus, not only did the contractor-obligee have a contractual right and option to call upon the surety

to “make good” on the subcontractor’s default, but the contractor-obligee also was required under

the terms of the bond to provide the surety with notice and an opportunity to cure any default or

otherwise cause the subcontract to be completed before it could enforce any remedy against the

surety. Id. The dissent emphasized that the majority’s holding violated the “settled interpretive

principle” in surety law, as consistently recognized by Florida courts, that a surety’s liability

should not be extended by implication beyond the terms of the bond. Id.

       As F&D points out, some federal courts have expressed skepticism of the majority’s

holding in Dooley. E.g., CC-Aventura, Inc. v. Weitz Co., LLC, No. 06-21598-CIV, 2008 WL

2937856, at *7 (S.D. Fla. July 14, 2008) (“[T]o the extent the logic in Dooley would lead to a



                                                 57
different result here, the Court rejects it. Indeed, the Court finds the dissent in that case more

persuasive.”), aff’d, 492 F. App’x at 54 (framing the issue on appeal as whether the district court

erred in not following the majority opinion in Dooley and affirming the district court); Fidelity &

Deposit Co. of Md. v. Jefferson Cnty. Comm’n, No. 2:09-cv-247-JHH, 2010 WL 5487397, at *7

(N.D. Ala. Nov. 17, 2010) (“Instead, like the district court in the Southern District of Florida, see

[CC-Aventura], the court is more persuaded by the reasoning of the dissent in Dooley.”). The Court

does not find Dooley persuasive because the bond in that case expressly provided a timeframe for

the surety to act—with “reasonable promptness”—whereas the bond in the instant action does not

contain such language. Regardless, the nature of F&D’s claim requires the Court to look beyond

the express terms of the bond.

       “An obligee’s action that deprives a surety of its ability to protect itself pursuant to the

performance options granted under a performance bond constitutes a material breach, which

renders the bond null and void.” School Bd. of Escambia Cnty., Fla. v. TIG Premier Ins. Co., 110

F. Supp. 2d 1351, 1354 (N.D. Fla. 2000). In School Board of Escambia County, a Florida county

school board entered into a contract with Southco for certain demolition work. Southco posted a

performance bond covering the work, and TIG provided the bond, which named the school board

as the obligee. Id. at 1352. After Southco completed the work, 12,000 cubic yards of demolition

debris was uncovered in deep isolated pits. Id. The school board issued a change order to the

subsequently hired construction company and notified TIG of a potential claim. Id. at 1352–53. At

no point did the school board notify TIG of a breach of the demolition project. Id. at 1353. The

court held that the school board forfeited its right against TIG under the performance bond because

it did not notify TIG of a breach, thereby rendering the bond null and void. Id. at 1354. The failure

to notify TIG ran contrary to the bond’s notice requirement and “deprived TIG of its contractual



                                                 58
right to ‘minimize [its] damages.’” Id. (alteration in original) (quoting Ins. Co. of N. Am. v. Metro.

Dade Cnty., 705 So.2d 33, 35 (Fla. 3d DCA 1997)).

        In PCL Construction Services, Inc v. Hanover Insurance Company, this Court relied on

School Board of Escambia County to explain that if the contractor-obligee had unilaterally hired

alternate contractors to complete the subcontract without first providing the surety with an

opportunity to exercise its completion options under the bond, such unilateral action would

discharge the surety of its obligations under the bond. No. 6:11-cv-131-Orl-18DAB, 2012 WL

13102409, at *6 (M.D. Fla. Aug. 28, 2012) (Sharp, J.). The bond contained similar language to the

bond in the instant action and likewise did not expressly require the contractor-obligee to provide

notice of its intent to hire alternate contractors. Id. at *1. After finding the contractor’s letters could

reasonably be interpreted as providing the surety with notice of the default and denying the surety’s

motion for summary judgment on that issue, the Court addressed the surety’s argument that the

contractor did not give the surety a “meaningful opportunity” to fulfill its obligations under the

bond and thus discharged the surety of its obligations. Id. at *6. Relying on School Board of

Escambia County, the Court found that material issues of fact remained as to whether the

contractor acted unilaterally. Id. Although the Court recognized that the contractor in School Board

of Escambia County hired replacement contractors and allowed them to begin remedial or

supplemental work before providing the surety with any notice, which differed from the facts in

PCL, such recognition did not prevent the court from applying the rule. 27 Id. at *7 n.7.

        Here, there is a genuine issue of material fact as to whether FEDCON deprived F&D of its

ability to protect itself pursuant to the performance options in the bond. F&D responded to the



27
  Citing Dooley, the court also explained that a general contractor’s completion of a subcontract without providing
the surety an opportunity to exercise its completion options breaches the bond and discharges the surety’s liability
where the bond requires notice of default. PCL Constr. Servs., Inc., 2012 WL 13102409, at *6.

                                                        59
Notice of Default and Notice of Termination on May 26, 2016, and May 31, 2016, respectively.

Both letters included reservations of rights. FEDCON filed the state court lawsuit against GLF and

F&D—alleging that F&D breached the terms of the bond by “failing to complete performance of

the work under the [2.2 Project] Subcontract Agreement” following the termination of the same—

nine days after F&D’s second letter. Doc. 74-7 ¶33. While F&D argues that FEDCON materially

breached the terms of the bond by failing to provide F&D with notice prior to contracting with the

alternate subcontractors to complete the bonded work, thereby depriving F&D of the opportunity

to conduct a reasonable investigation, F&D relies on this lawsuit in both its motion and reply to

support a broader argument that F&D was prohibited from exercising its options under the bond.

Ivette Gualdron, F&D’s claims counsel, testified during her deposition that the filing of the lawsuit

caused F&D’s investigation to take “a different course” because “everything now ha[d] to be done

through the litigation.” Doc. 105-1 at 17:23-25, 18:1. Ms. Gualdron testified that F&D was

prevented from speaking with any FEDCON personnel. Id. at 20:1-5. Ms. Gualdron also testified

that F&D would typically conduct an investigation by holding on-site meetings and asking for

information from “both sides” and “then, you know, follow-ups.” Id. at 18:6-21.

       Almost two weeks after sending its second letter to FEDCON, F&D sent the letter that

requested eight additional categories of information from FEDCON at FEDCON’s “earliest

convenience.” Doc. 74-8 at 1. Although F&D asserted that it was entitled to a “reasonable amount

of time” to review the documents upon their production to F&D—again, at FEDCON’s “earliest

convenience”—the letter did not provide any indication of the expected length of F&D’s

investigation or a timeframe for making its decision under the terms of the bond, if at all. Id. F&D

did not learn about the state court lawsuit until July 15, 2016. Ms. Gualdron emphasized that F&D

did not make any decision to conclude its investigation, which F&D continued “to the best of [its]



                                                 60
ability with the limited information [it] had.” Doc. 105-1 at 22:1-6. Yet, when asked whether she,

as the person responsible for reviewing FEDCON’s provided documentation, ever followed up

with anyone at FEDCON regarding the requested documents, Ms. Gualdron testified that F&D

“expected” the documents to “come through discovery.” Doc. 143 at 26:3-8. Indeed, as FEDCON

points out, Ms. Gualdron reiterated that F&D did not make a further request for information to

either FEDCON or FEDCON’s counsel to allow F&D to evaluate the merits of GLF’s defenses to

the termination once it learned of the state court lawsuit. Id. at 30:1-9. This is supported by the

declaration of David Boland, which FEDCON offers in opposition to F&D’s motion for summary

judgment. Doc. 91-1 ¶24 (“F&D did not request any documents after June 11, 2016, did not follow-

up with anyone at FEDCON, or otherwise communicate its decision on the Performance Bond to

FEDCON.”). Further, David Boland testified that around this time, after FEDCON issued the

Notice of Termination, he had a telephone conversation with Larry Kriss, who served as the initial

claims counsel for F&D. Id. ¶22. Mr. Kriss indicated that F&D would “likely defer to the position

of its principal, GLF, and therefore, would not tender performance under the bond.” 28 Id. Thus,

there is evidence that F&D declined to timely pursue its performance options under the bond,

thereby undercutting F&D’s narrative that FEDCON deprived F&D of its performance options

under the bond.




28
  F&D argues that the Court should strike David Boland’s declaration because this statement in inconsistent with his
prior deposition testimony, pointing to testimony from Boland’s April 2, 2019 deposition. Doc. 105 at 7–8. The Court
declines to do so. “When a party has given clear answers to unambiguous questions which negate the existence of any
genuine issue of material fact, that party cannot thereafter create such an issue with an affidavit that merely contradicts,
without explanation, previously given clear testimony.” Van T. Junkins & Assocs., Inc. v. U.S. Indus., Inc., 736 F.2d
656, 657 (11th Cir. 1984). This rule “should be applied ‘sparingly because of the harsh effect [it] may have on a party’s
case.’” Cableview Comm’ns of Jacksonville, Inc. v. Time Warner Cable Se., LLC, No. 3:13-cv-306-J-34JRK, 2016
WL 128561, at *4 (M.D. Fla. Jan. 12, 2016) (quoting Rollins v. TechSouth, Inc., 833 F.2d 1525, 1530 (11th Cir.
1987)). Mr. Boland testified during his deposition that he believed he had a conversation with Mr. Kriss and it was
“possibly related” to F&D’s reason for “not taking any action in terms of procurement or taking over the contract,”
but he could not recall specifically the details of the conversation. Doc. 105-2 at 61:1-14. This declaration is not
inconsistent with this testimony, as Mr. Boland explains what he previously could not recall.

                                                            61
        As for the replacement subcontractors, FEDCON entered into a subcontract with Kirkland

on June 17, 2016, entered into a subcontract with Bo-Mac Contractors, Ltd. on July 20, 2016, and

entered into a subcontract with Anders Construction, Inc. on October 27, 2016. Docs. 74-9, 74-11,

74-12. David Boland testified in his deposition that he did not believe that FEDCON provided

pricing information for these subcontractors to F&D. Doc. 74-14 at 82:6-8. The Kirkland

subcontract, the earliest of the three subcontracts, came twenty-five days after the Notice of Default

and twenty-one days after the Notice of Termination. As FEDCON points out in its response, Ivette

Gualdron testified that F&D did not learn of FEDCON’s subcontracts with Kirkland and Bo-Mac

until mid-August of 2016. Doc. 94-1 at 59:15-22. FEDCON questions how the hiring of these

subcontractors could have had any effect on F&D’s decisions or investigations if it was not aware

of such subcontractors until mid-August. Each of these subcontracts also contained a termination

for convenience clause. Docs. 74-9 at 5, 6; 74-11 at 5, 6; 74-12 at 5, 6. Thus, FEDCON argues, it

could have terminated the agreements “if F&D had accepted the tender to complete the GLF scope

of work and elected to use other subcontractors.” Doc. 91-1 ¶28. Furthermore, Kirkland did not

mobilize on the project until August 24, 2016; Bo-Mac did not mobilize on the project until August

8, 2016; and Anders did not mobilize on the project until July 26, 2016. Doc. 91-1 ¶¶25–28. These

facts undercut the argument that FEDCON’s mere engaging of the replacement contractors

deprived F&D of its performance rights under the bond. F&D does not adequately respond to these

facts in its reply.

        In light of the evidence submitted by the parties and viewing the materials in the light most

favorable to FEDCON as the non-moving party, there is a genuine issue of material fact as to

whether FEDCON deprived F&D of its ability to protect itself per the performance options under

the bond or whether F&D declined to timely pursue its performance options under the bond



                                                 62
instead. F&D has not demonstrated the absence of a genuine issue of material fact or that it is

entitled to judgment a matter of law as to this issue. Accordingly, F&D’s motion for summary

judgment is due to be denied. 29

     IV.      CONCLUSION

           Accordingly, it is ORDERED:

           1. GLF Construction Corporation’s Dispositive Motion for Partial Summary Judgment

              and Incorporated Memorandum in Support, Doc. 68, is DENIED.

           2. Defendants’ Motion for Partial Summary Judgment and Incorporated Memorandum of

              Law In Support, Doc. 72, is DENIED.

           3. GLF Construction Corporation and Fidelity and Deposit Company of Maryland’s

              Dispositive Motion for Summary Judgment and Incorporated Memorandum in

              Support, Doc. 74, is DENIED.

           DONE AND ORDERED in Tampa, Florida on October 18, 2019.


                                                ~ ~ c ~~                                             lAJ""_Q_Q_
                                                 Charlene Edwards Honey.-,.;vell                              -
                                                 United States District Jiudge




Copies to:
Counsel of Record and Unrepresented Parties, if any




29
  As the Court finds there is a genuine dispute of material fact as to whether FEDCON breached the bond by depriving
F&D of its ability to pursue its performance rights thereunder, the Court need not address F&D’s argument that such
purported breach caused significant prejudice to both F&D and GLF or its request that “any potential exposure and
damages claimed by FEDCON against GLF be reduced by the increased amount of damages claimed due to
FEDCON’s failure to mitigate.” Doc. 74 at 12–13.

                                                        63
